--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of July 13, 2012, by
and between Advanced Medical Isotope Corporation, a Delaware corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i)
convertible secured promissory notes of the Company (“Note” or “Notes”) having
an aggregate principal amount of up to $1,250,000 (“Principal Amount”), a form
of which is annexed hereto as Exhibit A, convertible into shares of the
Company’s common stock, $0.001 par value (the “Common Stock”) at a per share
conversion price set forth in the Notes (“Conversion Price”); (ii) warrants (the
“Warrants”) in the form attached hereto as Exhibit B, to purchase shares of the
Company’s Common Stock (the “Warrant Shares”); and (iii) additional investment
rights (the “Additional Investment Rights”) representing the purchase of up to
an additional amount of Notes and Warrants equal to forty percent (40%) of the
amount of Notes and Warrants purchased on the Closing Date, in the form annexed
hereto as Exhibit C (the “Offering”).  The Notes, shares of Common Stock
issuable upon conversion of the Notes (the “Conversion Shares”), the Warrants,
the Warrant Shares, the Additional Investment Rights and the securities that may
be purchased thereunder are collectively referred to herein as the “Securities”.
The terms Notes, Warrants, Conversion Shares and Warrant Shares as employed
herein shall include all of the foregoing that may be issued and issuable upon
exercise of the Additional Investment Rights and conversion of the Notes and
exercise of the Warrants issuable upon exercise of the Additional Investment
Rights; and


  WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit D (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date” Subscribers shall purchase
and the Company shall sell to such Subscribers the Notes, Warrants and
Additional Investment Rights as described in Section 2 below.  The date the
Escrow Agent releases the funds received from one or more Subscribers to the
Company and releases the Escrow Documents (as defined in the Escrow Agreement)
to the parties in accordance with the provisions of the Escrow Agreement shall
be the Closing Date with respect to such released funds and Escrow Documents,
and such releases are referred to herein as the “Closing.”  There shall be only
one Closing.


2.           Notes, Warrants and Additional Investment Rights.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


 
1

--------------------------------------------------------------------------------

 




(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  A Warrant to purchase one Warrant Share for
each Conversion Share issuable upon conversion of the Notes at the Conversion
Price in effect on the Closing Date.  The initial exercise price to acquire a
Warrant Share upon exercise of a Warrant shall be $0.15, subject to reduction as
described in the Warrants.  The Warrants shall be exercisable until five years
after the issue date of the Warrants.


(c)           Additional Investment Rights.  On the Closing Date, the Company
will issue Additional Investment Rights to the Subscribers.  The Additional
Investment Rights will represent the right to purchase additional Principal
Amount of Notes up to forty percent (40%) of the Principal Amount of Notes
acquired on the Closing Date and a corresponding amount of Warrants as described
in the Additional Investment Right certificate, annexed hereto as Exhibit C.


(d)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           Security Interest.   On the Closing Date, the Subscribers will
appoint a collateral agent (the “Collateral Agent”) to act on behalf of the
Subscribers as set forth in a “Security Agreement,” a form of which is annexed
hereto as Exhibit E.  The Collateral Agent will be granted a security interest
in the assets of the Company on behalf of the Subscribers, which security
interest will be memorialized in the Security Agreement.  The Company will
acknowledge the appointment of the Collateral Agent to act on behalf of the
Subscribers as set forth in the Security Agreement.   The Company will execute
such other agreements, documents and financing statements reasonably requested
by the Subscribers and the Collateral Agent to memorialize and further protect
the security interest described herein, which will be filed at the Company’s
expense with the jurisdictions, states and counties designated by the
Subscribers.  Subsequent to the Closing, the Company will also execute all such
documents reasonably necessary in the opinion of the Collateral Agent to
memorialize and further protect the security interest described herein which
will be prepared and filed at the Company’s expense with the jurisdictions,
states and filing offices designated by the Collateral Agent.


4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note, Warrants and Additional
Investment Rights being sold to it hereunder.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by such
Subscriber and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate or similar
action, and no further consent or authorization of Subscriber or its board of
directors, members or stockholders, if applicable, is required.  This Agreement
and the other Transaction Documents have been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute, when executed
and delivered, a valid and binding obligation of such Subscriber, enforceable
against Subscriber in accordance with the terms thereof.
 
 
 
2

--------------------------------------------------------------------------------

 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; or (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission during the period from the date that is two
years preceding the date hereof through the tenth business day preceding the
Closing Date (hereinafter referred to collectively as the
“Reports”).  Subscribers are not deemed to have any knowledge of any information
not included in the Reports unless such information is delivered in the manner
described in the next sentence.  In addition, such Subscriber may have received
in writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the “Other Written Information”), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.  Such Subscriber was afforded (i) the opportunity to ask such
questions as such Subscriber deemed necessary of, and to receive answers from,
representatives of the Company concerning the merits and risks of acquiring the
Securities; (ii) the right of access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable such Subscriber to evaluate the Securities; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to acquiring the
Securities.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes, exercise of the Warrants and exercise
of the Additional Investment Rights, an “accredited investor,” as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities.  Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on Schedule 1 hereto regarding such
Subscriber is accurate.


(f)           Purchase of Notes, Warrants and Additional Investment Rights.  On
the Closing Date, such Subscriber will purchase the Note, Warrants and
Additional Investment Rights as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof.


 
3

--------------------------------------------------------------------------------

 


(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act nor under any state
securities laws or regulations and such Subscriber shall not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor,” as such term is defined under Regulation D, and such
Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement.  For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.   For purposes of this definition, “control” means the power to direct
the management and policies of such person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.   In any
event, and subject to compliance with applicable securities laws, Subscriber may
enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Securities, or interests in the
Securities, and deliver the Securities, or interests in the Securities, to close
out their short or other positions or otherwise settle other transactions, or
loan or pledge the Securities, or interests in the Securities, to third parties
who in turn may dispose of these Securities.
 
(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           Notes, Warrants and Additional Investment Rights Legend.  The
Notes, Warrants and Additional Investment Rights shall bear the following
legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


 
4

--------------------------------------------------------------------------------

 




(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(l)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(m)           Independent Decision.  The decision of such Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.


(n)           No General Solicitation.  Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(o)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules or in the Reports, the Company represents and warrants to and agrees
with each Subscriber that:


(a)           Due Incorporation.   The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  The Company represents that as of the date of this Agreement and the
Closing Date, the Company owns no Subsidiary.  The Company further represents
that other than Savage Mountain Sports Corporation, it has not been known by any
other names for the five (5) years preceding the date of this Agreement.


 
5

--------------------------------------------------------------------------------

 




(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Additional Investment Rights, Security Agreement, the Escrow Agreement, and any
other agreements delivered or required to be delivered together with or pursuant
to this Agreement or in connection herewith (collectively “Transaction
Documents”) have been duly authorized, executed and delivered by the Company and
are valid and binding agreements of the Company enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of
equity.   The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company or any Subsidiary as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company (as the same may be amended
only to extend the expiration of the term of the plan) is described on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no preemptive rights,
rights of first refusal, rights of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, any Principal Market [as defined in Section
9(b)], or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.  The Transaction Documents
and the Company’s performance of its obligations thereunder have been approved
by the Company’s board of directors in accordance with the Company’s certificate
of incorporation and applicable law.  Any such qualifications and filings will,
in the case of qualifications, be effective upon Closing and will, in the case
of filings, be made within the time prescribed by law.


(f)           No Violation or Conflict.  Subject to the execution and receipt of
the Required Approvals by the requisite parties and assuming the representations
and warranties of the Subscriber in Section 4 are true and correct, neither the
issuance nor the sale of the Securities nor the performance of the Company’s
obligations under the Transaction Documents by the Company, will:


 
6

--------------------------------------------------------------------------------

 




(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           except as set forth on Schedule 5(d), result in the activation
of any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or


(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes, Warrants and AIR, the Conversion Shares upon
conversion of the Notes, and the Warrant Shares upon exercise of the Warrants,
such Notes, Warrants, AIR, Conversion Shares and Warrant Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement or an
exemption from registration, will be free trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders;
 
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are materially true and correct, will not result
in a violation of Section 5 under the 1933 Act.


 
7

--------------------------------------------------------------------------------

 




(h)           Litigation.  Other than as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports, there is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold in violation of Regulation M promulgated under the 1934 Act.


(j)           Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
December 31, 2011, and except as disclosed in the Reports or modified in the
Reports and Other Written Information or in the Schedules hereto, there has been
no Material Adverse Effect relating to the Company’s business, financial
condition or affairs. The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.  The financial statements of the
Company included in the Reports comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the Offering, (i) the Company’s fair saleable value
of its assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


 
8

--------------------------------------------------------------------------------

 


(l)           Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Except as set forth on Schedule 5(m)1,
neither the Company, nor any of its Affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security of the Company nor solicited any offers to buy any security of the
Company under circumstances that would cause the offer of the Securities
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the OTCBB [as
defined in Section 5(v)].  No prior offering will impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.  Neither the Company nor any of its Affiliates will take
any action or suffer any inaction or conduct any offering other than the
transactions contemplated hereby that may be integrated with the offer or
issuance of the Securities or that would impair the exemptions relied upon in
this Offering or the Company’s ability to timely comply with its obligations
hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those set forth on its financial statements contained in the Reports or those
incurred in the ordinary course of the Company’s business since March 31, 2012,
and which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.


(p)           No Undisclosed Events or Circumstances.  Since March 31, 2012,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.



--------------------------------------------------------------------------------

 
1 Schedule 5(m) to describe recent unit offering, which will be terminated and
“converted” into this offering.


 
9

--------------------------------------------------------------------------------

 




(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.  Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and has a class of
securities registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” but is a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board of the OTC Market Groups, Inc. (“OTCBB”) under the symbol ADMD.  The
Company has not received any pending oral or written notice that its Common
Stock is not eligible nor will become ineligible for quotation on the OTCBB nor
that its Common Stock does not meet all requirements for the continuation of
such quotation.


(w)           DTC Status.  The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.   The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(w) hereto.


(x)           Title to Assets.  The Company owns no real property.  Except as
may be sold in the ordinary course of business, the Company has good title to
all of its personal property reflected in the Reports, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
except for those that, individually or in the aggregate, do not cause and are
not reasonably likely to cause a Material Adverse Effect.  All leases of the
Company are valid and subsisting and in full force and effect.


(y)           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


 
10

--------------------------------------------------------------------------------

 




(z)           Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the have been audited by the Internal
Revenue Service (the “IRS”). The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any completed tax period, nor of any basis for any such assessment, adjustment
or contingency.


(aa)           Intellectual Property. The Company owns, possesses or has the
right to use pursuant to a valid license, all patents, trademarks, domain names
(whether or not registered), websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations as
set forth in the Reports, and all rights with respect to the foregoing, which
are necessary for the conduct of its business as now conducted without any
conflict with the rights of others except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.


(bb)           Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company. The Company maintains a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences. The Company has established disclosure controls
and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its subsidiaries, is
made known to the certifying officers by others within those entities.


(cc)           Material Agreements.  The Company is not a party to any written
or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-3 or applicable form
(collectively, “Material Agreements”) if the Company was registering securities
under the Securities Act that has not been so filed.  The Company has in all
material respects performed all the obligations required to be performed by them
to date under the foregoing agreements, has received no notice of default and
are not in default under any Material Agreement now in effect, the result of
which could cause a Material Adverse Effect.  Except as set forth in the
Company’s certificate of incorporation or in the Transaction Documents, no
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company limits the payment of dividends on the Common Stock.


(dd)           Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company, or any Affiliate.


 
11

--------------------------------------------------------------------------------

 




(ee)           Sarbanes-Oxley Act. The Company is in material compliance with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder that are effective,
and applicable to the Company as of the date hereof.


(ff)           Insurance. The amount and type of the Company’s insurance
coverage is set forth in Schedule 5(ff). To the best of Company’s knowledge,
such insurance contracts and policies are valid and in full force and
effect.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business on terms consistent with market for the Company’s business.


(gg)           Application Of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Subscribers’ ownership of the Securities.


(hh)           Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.


(ii)           Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.


(jj)           Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its Subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.


 
12

--------------------------------------------------------------------------------

 




(kk)           Correctness of Representations.   The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(ll)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide opinions reasonably acceptable to the
Subscribers in substantially the form annexed hereto as Exhibit F from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers.   The Company
will provide, at the Company’s expense, to the Subscribers, such other legal
opinions as are reasonably necessary in each Subscriber’s opinion for the
issuance and resale of the Securities pursuant to an effective registration
statement, Rule 144 under the 1933 Act or an exemption from registration at the
time of disposition of the Securities, provided the sale of such Securities
qualifies for such exemption or is covered by a Registration Statement.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend, provided that Subscriber delivers
reasonably requested representations in support of such opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed facsimile
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three (3) business days after the Conversion Date (such third day being the
“Delivery Date”).  In the event the Conversion Shares are electronically
transferable, then delivery of the Shares must be made by electronic transfer
provided request for such electronic transfer has been made by the
Subscriber.   A Note representing the balance of the Note not so converted will
be provided by the Company to Subscriber if requested by Subscriber, provided
Subscriber delivers the original Note to the Company.


 
13

--------------------------------------------------------------------------------

 




(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Mandatory Redemption at Subscriber’s Election.  In the event (i)
the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues for ten (10) or more business
days beyond any applicable cure period, (iii) a Fundamental Transaction (as
defined in Section 2.1(c)(A) of the Note) occurs, or (iv) upon the liquidation,
dissolution or winding up of the Company or any material Subsidiary, then at the
Subscriber's election, the Company must pay to each such demanding Subscriber
not later than ten (10) days after request by such Subscriber, a sum of money
determined by multiplying up to the outstanding principal amount of the Note
designated by each such Subscriber by, at Subscriber’s election, the greater of
(i) 120%, or (ii) a fraction the numerator of which is the highest closing price
of the Common Stock for the thirty (30) days preceding the date demand is made
by Subscriber pursuant to this Section 7.2 and the denominator of which is the
lowest applicable conversion price during such thirty (30) day period, plus
accrued but unpaid interest and any other amounts due under the Transaction
Documents ("Mandatory Redemption Payment"). The Mandatory Redemption Payment
must be received by each Subscriber on the same date as the Conversion Shares
otherwise deliverable or within ten (10) days after request, whichever is sooner
("Mandatory Redemption Payment Date"). Upon receipt of the Mandatory Redemption
Payment, the corresponding Note principal, interest and other amounts will be
deemed paid and no longer outstanding.  The Subscriber may rescind the election
to receive a Mandatory Redemption Payment at any time until such payment is
actually received.  Liquidated damages calculated pursuant to Section 7.1(c)
hereof, that have been paid or accrued for the ten day period prior to the
actual receipt of the Mandatory Redemption Payment by such Subscriber shall be
credited against the Mandatory Redemption Payment provided the balance of the
Mandatory Redemption Payment is timely paid.  The foregoing notwithstanding,
Subscriber may demand and receive from the Company the amount stated above or
any other greater amount which Subscriber is entitled to receive or demand
pursuant to the Transaction Documents.


 
14

--------------------------------------------------------------------------------

 
 
7.3.           Maximum Conversion.   A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.3
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.4.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or anyone
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company or the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.


7.5.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.6.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


 
15

--------------------------------------------------------------------------------

 


8.           Fees.
 
(a)           Broker’s Commission.  The Company on the one hand, and each
Subscriber (for such Subscriber only) on the other hand, agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions.  The Company represents that to the best of
its knowledge, except as set forth on Schedule 8(a), there are no parties
entitled to receive fees, commissions, finder’s fees, due diligence fees or
similar payments for the Company in connection with the Offering.  The Company
agrees to pay, upon Closing the fees described on Schedule 8(a) hereto
(“Fees”).  Anything in this Agreement to the contrary notwithstanding, each
Subscriber is providing indemnification only for such Subscriber’s own actions
and not for any action of any other Subscriber.  The liability of the Company
and each Subscriber’s liability hereunder is several and not joint.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $20,000 (“Legal Fees”) (of which $5,000 has been
paid) as reimbursement for services rendered in connection with the transactions
described in the Transaction Documents.  The Legal Fees will be payable out of
funds held pursuant to the Escrow Agreement.  Grushko & Mittman, P.C. will be
reimbursed at Closing by the Company for all lien searches, filing fees, and
reasonable printing and shipping costs for the closing statements to be
delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws, provided to
the extent not in violation of such federal or state securities law at least
five (5) days prior notice of such instruction is given to the Subscribers.


(b)           Listing/Quotation.   The Company shall promptly secure the
quotation or listing of and include the Conversion Shares and Warrant Shares for
listing upon each national securities exchange, electronic bulletin board, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and shall maintain same so long as any Securities are outstanding or are
issuable.  The Company will maintain the quotation or listing of its Common
Stock on the NYSE Amex Equities, NASDAQ Capital Market, NASDAQ Global Market,
NASDAQ Global Select Market, OTC Market Groups, Inc., the OTCBB maintained by
FINRA, or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable.  Subject to the limitation set forth in Section 9(n), the Company
will provide Subscribers with copies of all notices it receives notifying the
Company of the threatened and actual delisting of the Common Stock from any
Principal Market.  As of the date of this Agreement and the Closing Date, the
OTCBB is the Principal Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.


 
16

--------------------------------------------------------------------------------

 


(d)           Filing Requirements.   From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes, Warrants and Additional
Investment Rights are outstanding (the date of such latest occurrence being the
“End Date”), the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act even if the Company is not subject to
such reporting requirements sufficient to permit Subscriber to be able to resell
the Conversion Shares and Warrant Shares pursuant to Rule 144(b)(i), and (C)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its commercially reasonable
best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will satisfy its obligations to continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D promulgated under the 1934 Act.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the proceeds of the Offering
may not and will not be used for accrued and unpaid officer and director
salaries, nor payment of financing related debt nor redemption of outstanding
notes or equity instruments of the Company nor non-trade payables outstanding on
the Closing Date.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 100% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”).  The Company will reserve pro-rata on behalf
of the Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 150% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Notes (including interest
that would accrue thereon through the Maturity Date) and 100% of the amount of
Warrant Shares issuable upon exercise of the Warrants.  Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the Notes.  Without waiving the foregoing requirement, if at
any time Notes and Warrants are outstanding the Company has reserved on behalf
of the Subscribers less than the Required Reservation, the Company will promptly
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than five (5) days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.


(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and such Common Stock, Conversion Shares
and Warrant Shares will be maintained as eligible for transfer pursuant to the
Depository Trust Automated Securities Transfer Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


 
17

--------------------------------------------------------------------------------

 




(i)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP applied on a
consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all requirements of governmental authorities relating to the conduct
of its business and to its properties or assets.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall use commercially reasonable efforts to maintain
in full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use intellectual property owned by it and
reasonably deemed to be necessary to the conduct of its business, unless it is
sold for value.  Schedule 9(l) hereto identifies the following intellectual
property owned by the Company: patents, patents pending, patent applications,
trademarks, tradenames, service marks, registered copyrights, domain names and
licenses.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent, in the Company’s judgment, to do so under the
circumstances.
 
 
 
 
 
 
 
 


 
18

--------------------------------------------------------------------------------

 


(n)           Confidentiality.   From the date of this Agreement and until the
End Date, the Company agrees that except in connection with a Form 8-K, Form
10-Q, Form 10-K and any registration statement which registers the Securities or
statements regarding the Subscribers’ ownership of the Securities or in
correspondence with the Commission regarding same, it will not disclose publicly
or privately the identity of the Subscribers unless (i) expressly agreed to in
writing by Subscribers, (ii) as needed in any dispute or proceeding with a
Subscriber, (iii) in response to an inquiry by a governmental agency or a
self-regulatory organization or (iv) to the extent required by law and then only
upon not less than four (4) days prior notice to Subscribers. The Company will
specifically disclose in each Form 8-K filed until the End Date the amount of
Common Stock outstanding immediately prior to such filing. Upon  delivery by the
Company to the Subscribers after the Closing Date of any notice or information,
in writing, electronically or otherwise, and while a Note, Warrants, Additional
Investment Rights, Conversion Shares or Warrant Shares are held by such
Subscribers, unless the  Company has in good faith determined that the matters
relating to such notice or information do not constitute material, nonpublic
information relating to the Company or unless such information is delivered to
such Subscriber pursuant to a nondisclosure agreement between the Company and
such Subscriber whereby such Subscriber has agreed to maintain material
nonpublic information in confidence, the Company shall within four (4) days
after any such delivery publicly disclose such  material, 
nonpublic information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, except
as required to be delivered in connection with this Agreement, the Company shall
so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted five (5) days to notify the Company
that Subscriber elects not to receive such information.  In the case that
Subscriber elects not to receive such information, the Company will not deliver
such information to Subscribers; provided that such failure to provide such
information will not be deemed to be a default by the Company under the
Transaction Documents.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company.  Notwithstanding anything to the contrary herein, the
Company shall have no obligation to file a Report on Form 8-K and/or provide
prior notification to a Subscriber in advance of delivering any notice or
information that contains material nonpublic information to any Subscriber who
is serving as a director or officer of the Company at the time of
disclosure.  The Company agrees that any information known to Subscriber as of
the Closing Date not already made public by the Company on or after the filing
of the Form 8-K required to be filed pursuant to Section 9(o) below may be made
public and disclosed by the Subscriber unless and to the extent that such
information was disclosed to such Subscriber pursuant to a nondisclosure
agreement between the Company and such Subscriber whereby such Subscriber has
agreed to maintain material nonpublic information in confidence.


(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information together with
the terms of the Offering, the Company undertakes to publicly disclose on a Form
8-K not later than one (1) business day after the Closing Date, neither it nor
any other person acting on its behalf have or will at any time provide any
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above or unless such Subscriber is
serving as a director or officer of the Company at the time of disclosure.  The
Company understands and confirms that the Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


(p)           Negative Covenants.   So long as Notes are outstanding, without
the consent of a Majority in Interest (defined in Section 13(j) below), the
Company will not directly or indirectly:
 
(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (a) Liens upon the
Company’s intellectual property in connection with a license, development,
manufacturing or distribution transaction or other partnering arrangement; (b)
Liens imposed by law for taxes that are not yet due or are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP; (c) carriers’, warehousemen’s, mechanic’s, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (d)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (e) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (f) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; and (g) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property (each of (a) through (g), a “Permitted Lien”);
 


 
19

--------------------------------------------------------------------------------

 

 
(ii)           amend its certificate of incorporation or bylaws so as to
materially and adversely affect any rights of the Subscribers with respect to
the Securities except to increase the number of shares of Common Stock
authorized or to designate a new series of Preferred Stock;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $200,000
[in one or more transactions but not to exceed $800,000, in the aggregate, all
of which will be aggregated for purposes of this Section 9(p)(iv)] other than
(i) for payment of salary, or fees for services rendered, pursuant to and on the
terms of a written contract in effect at least five (5) days prior to the
Closing Date, a copy of which has been provided to the Subscriber at least four
(4) days prior to the Closing Date or disclosed in the Reports at least four (4)
days prior to the Closing Date, which contracts may be extended on terms
customary and reasonable within the marketplace, (ii) reimbursement for
authorized expenses incurred on behalf of the Company, (iii) for other employee
benefits, including stock option agreements under any stock option plan of the
Company disclosed in the Reports or on Schedule 5(d), or (iv) other transactions
disclosed in the Reports; or


(v)           pay or redeem any financing related debt or securities outstanding
as of the Closing Date.
 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest, for so long as the Notes are outstanding, the Company will not enter
into nor exercise any Equity Line of Credit or similar agreement, nor issue nor
agree to issue any floating or Variable Priced Equity Linked Instruments nor any
of the foregoing or equity with price reset rights (collectively, the “Variable
Rate Restrictions”).   For purposes hereof, “Equity Line of Credit” shall
include any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).  For the avoidance of doubt, nothing in this section shall limit
the Company’s ability to conduct an at-the-market offering except that, in no
event may the Company file a shelf registration statement and sell Common Stock
in reliance thereon below the Conversion Price in effect at the time of such
sale.


 
20

--------------------------------------------------------------------------------

 


 


(r)           Seniority.   Except for Permitted Liens and as set forth in
Schedule 9(r), until the Notes are fully satisfied or converted, without written
consent of a Majority in Interest, the Company shall not grant nor allow any
security interest to be taken in any assets of the Company ; nor issue or amend
any debt, equity or other instrument which would give the holder thereof
directly or indirectly, a right in any assets of the Company or any right to
payment equal to or superior to any right of the Subscribers as holders of the
Notes in or to such assets or payment.


(s)           Notices.   For so long as the Subscribers hold any Notes, Warrants
or AIR is outstanding, the Company will maintain a United States address and
United States fax number for notice and delivery purposes under the Transaction
Documents.


(t)           Transactions with Insiders.  Except as permitted pursuant to
Section 9(p)(iv), so long as the Notes are outstanding, without a consent of a
Majority in Interest, the Company shall not, enter into, materially amend,
materially modify or materially supplement any agreement, transaction,
commitment, or arrangement relating to the sale, transfer or assignment of any
of the Company’s tangible or intangible assets with any of its Insiders (as
defined below)(or any persons who were Insiders at any time during the previous
two (2) years), or any Affiliates (as defined below) thereof, or with any
individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a five percent (5%) or more equity interest in that person or entity,
(ii) has five percent (5%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  For purposes hereof, “Insiders” shall mean any officer, or
director of the Company, including but not limited to the Company’s president,
chief executive officer, chief financial officer and chief operations officer,
and any of their Affiliates or family members.


(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not effect any stock splits; provided that such
consent shall not be required in connection with (i) the Company’s uplisting to
another Principal Market in order to attain a minimum trading price pursuant to
the listing rules of such other Principal Market, or (ii) pursuant to the
requirements of an underwriter in connection with an underwritten public
offering of not less than Two Million Dollars ($2,000,000), which requirements
are memorialized in a written binding agreement with the underwriter.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


 
21

--------------------------------------------------------------------------------

 


(w)           Further Registration Statements.    The Company will not, without
the consent of a Majority in Interest, file with the Commission or with state
regulatory authorities any registration statements, shares reserved for outside
securities counsel, or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such company securities are registered therein, until the expiration of
the “Exclusion Period,” which shall be defined as the sooner of (i) the date all
of the Registrable Securities (as defined in Section 11.1) have been registered
in an effective registration statement that has been effective for not less than
six months, or (ii) until all the Conversion Shares and Warrant Shares may be
resold by the Subscribers pursuant to a registration statement or Rule
144b(1)(i), without regard to volume limitations.  The Exclusion Period will be
tolled or reinstated, as the case may be, during the pendency of an Event of
Default as defined in the Note.

 
(x)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date and enforce the provisions of irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit G, with
the persons identified on Schedule 9(x) with respect to the Common Stock and
rights to acquire Common Stock set forth on Schedule 9(x).


(y)           Intercreditor Agreement.   The Company will deliver to the
Subscribers on or before the Closing Date and enforce the provisions of an
Intercreditor Agreement, the form of which is annexed hereto as Exhibit H.


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any breach of any representation or warranty, or material misrepresentation, by
Company in this Agreement or in any Exhibits or Schedules attached hereto in any
Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscribers relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).


11.1.           Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.


 
22

--------------------------------------------------------------------------------

 


(i)           The Company shall file with the Commission a registration
statement on Form S-3 (the “Registration Statement”) (or such other form that it
is eligible to use) in order to register the Registrable Securities for resale
and distribution under the 1933 Act on or before thirty (30) days after the
Closing Date (the “Filing Date”). The Company shall use commercially reasonable
efforts to cause the Registration Statement to be declared effective by the
Commission as soon as practicable following the Filing Date (including filing
with the Commission a request for acceleration of its effectiveness in
accordance with Rule 461 within three (3) business days of the date that the
Company is notified (orally or in writing, whichever is earlier) by the staff of
the Commission that such Registration Statement will not be reviewed, or not be
subject to further review), but in any event not later than sixty (60) days
after the Closing Date (the “Effective Date”).  The Company will register not
less than a number of shares of common stock in the aforedescribed Registration
Statement that is equal to 125% of the Conversion Shares issued and issuable
upon conversion of all the Notes issuable on the Closing Date including interest
for the entire term of the Notes and 100% of the Warrant Shares issuable upon
exercise of the Warrants (collectively the “Registrable
Securities”).  Registrable Securities shall include all shares of Common Stock
issuable under or upon conversion of the AIR Notes (as defined in the Additional
Investment Rights) and all Warrant Shares issuable under the AIR Warrants (as
defined in the Additional Investment Rights).   Any securities which are
Registrable Securities shall cease being a Registrable Security once it has been
issued without further transfer restrictions after a sale or transfer pursuant
to Rule 144 under the 1933 Act or may be resold under Rule 144 without volume
limitations or manner of sale requirements.  Registrable Securities includes all
Warrant Shares without giving effect to the holder’s right to exercise the
Warrants on a cashless basis.  In the event that the Company is required by the
Commission pursuant to Rule 415 of the 1933 Act to cutback the number of shares
being registered in the Registration Statement, the Company shall reduce the
Registrable Securities proportionately among the holders of such Securities
based on the amount of Registrable Securities and Additional Registrable
Securities included therein for each of the holders (“Registration
Cutback”).  The Registrable Securities shall be reserved and set aside
exclusively for the benefit of each Subscriber and Warrant holder, prorata, and
not issued, employed or reserved for anyone other than each Subscriber and
Warrant holder.  The Company represents that there are no securities of the
Company which would or could be aggregated with the Registrable Securities for
purposes of Rule 415 and the Company will not take any action that could cause
such aggregation.   Not later than twenty (20) days after first being permitted
by applicable Commission rules and regulations, the registration statement will
be amended by the Company or additional registration statements will be filed by
the Company as necessary to register additional shares of Common Stock to allow
the public resale of all Common Stock included in and issuable by virtue of the
Registrable Securities.  Without the written consent of a Majority in Interest,
no securities of the Company other than the Registrable Securities will be
included in the Registration Statement.  Except in the case of a Registration
Cutback, it shall be deemed a default of the Company’s obligations if at any
time after the date the registration statement is declared effective by the
Commission (“Actual Effective Date”) the Company has registered for unrestricted
resale on behalf of the Holders fewer than 90% of the amount of shares of Common
Stock required to be registered therein (the difference between the amount
required to be registered therein and the actual amount of shares registered
being the “Shortfall”).  In such event the Company shall take all actions
necessary to cause at least the amount of shares of Common Stock required to be
registered therein to be registered within forty-five (45) days after the first
day such Shortfall exists.  Failure to file the registration statement in
accordance with the preceding sentence within thirty (30) days after the first
day such Shortfall first exists or failure to cause such registration to become
effective within forty-five (45) days after such Shortfall first exists shall be
included in the definition of a Non-Registration Event set forth in Section
11.4.
 
(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction.


 
23

--------------------------------------------------------------------------------

 




(iii)           The Subscribers hereby acknowledge that there may be times when
the Company must suspend the use of a prospectus until such time as an amendment
to the related registration statement has been filed by the Company and declared
effective by the Commission or until the Company has amended or supplemented
such prospectus.  Each Subscriber hereby covenants that it will not sell any
securities pursuant to any prospectus during the period commencing at the time
at which the Company gives the Sellers notice of the suspension of the use of
such prospectus and ending at the time the Company gives the Sellers notice that
the Sellers may thereafter effect sales pursuant to such
prospectus.  Notwithstanding anything herein to the contrary, the Company shall
not suspend use of any registration statement by the Sellers unless in the good
faith determination of the Company such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected registration statement or the related prospectus as required by the
federal securities laws or so that such registration statement or prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the prospectus in light of the circumstances under which
they were made, not misleading; provided, however, that (X) except as otherwise
provided by clause (Y) below, in the event that such suspension is required by
the need for an amendment or supplement to a registration statement or a related
prospectus, the Company shall promptly file such required amendments or
supplements as shall be necessary for the disposition of the Registrable
Securities to recommence and (Z) if the board of directors of the Company has
determined in good faith that offers and sales pursuant to a prospectus should
not be made by reason of the presence of material undisclosed circumstances or
developments with respect to which the disclosure that would be required in the
related registration statement would be premature or would have a material
adverse effect on the Company and its business, the Company may suspend the use
of such prospectus and defer the filing of any required amendment or supplement
for the minimum period of time necessary to avoid such material adverse effect.


11.2.           Registration Procedures. If and whenever the Company is required
by the provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:


(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11.1 with
respect to such securities and use its commercially reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided),
promptly provide to the holders of the Registrable Securities copies of all
filings and Commission letters of comment and notify the Sellers  (by facsimile
and by e-mail to an address, if any, provided by the Subscribers) and Grushko &
Mittman, P.C. (by email to counslers@aol.com) on or before the second  business
day thereafter that the Company receives notice that (i) the Commission has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective (failure to timely provide
notice as required by this Section 11.2(a) shall be a material breach of the
Company’s obligation and an Event of Default as defined in the Notes and a
Non-Registration Event as defined in Section 11.4 of this Agreement);


(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;


 
24

--------------------------------------------------------------------------------

 


 
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;


(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;


(f)           notify the Sellers within twenty-four (24) hours of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities;


(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers
during reasonable business hours,  and any attorney, accountant or other agent
retained by the Sellers, all publicly available, non-confidential financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the Sellers,
attorney, accountant or agent in connection with such registration statement at
such requesting Seller’s expense; and


(h)           provide to the Sellers copies of the registration statement and
amendments thereto five (5) business days prior to the filing thereof with the
Commission.  Any Seller’s failure to comment on any registration statement or
other document provided to a Subscriber or its counsel shall not be construed to
constitute approval thereof nor the accuracy thereof.


11.3.           Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.


 
25

--------------------------------------------------------------------------------

 


11.4.           Non-Registration Events.  The Company agrees that the Sellers
will suffer damages if the registration statement is not filed or is not
declared effective by the Commission by the dates described herein and
accordingly, if (A) due to the action or inaction of the Company a registration
statement is not declared effective within five days after receipt by the
Company or its attorneys of a written or oral communication from the Commission
that the registration statement will not be reviewed or that the Commission has
no further comments, (B) any registration statement described in Section 11.1(i)
is not filed by the Filing Date, or any other date set forth in Section 11.1(i),
or (C) any registration statement described in Sections 11.1(i), 11.1(ii) or
11.1(iii) is filed and declared effective but shall thereafter cease to be
effective without being succeeded within twenty-two (22) business days by an
effective replacement or amended registration statement or for a period of time
which shall exceed thirty (30) days in the aggregate per year (defined as every
rolling period of three hundred and sixty-five (365) consecutive days commencing
on the effective date) (each such event shall be a “Non-Registration Event”),
then the Company shall pay to the holder of Registrable Securities, as
Liquidated Damages, an amount equal to one percent (1%) for the initial thirty
(30) days, and one and one-half percent (1.5%) for each thirty (30) days
thereafter (or such lesser pro-rata amount for any period of less than thirty
(30) days) of the principal amount of the outstanding Notes and purchase price
of Conversion Shares and Warrant Shares issued upon conversion of Notes and
exercise of Warrants held by Subscribers which are subject to such
Non-Registration Event with a maximum aggregate amount of Liquidated Damages not
to exceed 10% of the sum of the Note principal plus aggregate actual Warrant
exercise prices.  The Company must pay the Liquidated Damages in cash.  The
Liquidated Damages must be paid within ten (10) days after the end of each
thirty (30) day period or shorter part thereof for which Liquidated Damages are
payable.  In the event a registration statement is filed but is withdrawn prior
to being declared effective by the Commission, then such registration statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly.  All oral or written communications received from the Commission
relating to a registration statement must be responded to within ten (10)
business days after receipt of such communication from the Commission.  Failure
to timely respond to Commission communications is a Non-Registration Event for
which Liquidated Damages shall accrue and be payable by the Company to the
holders of Registrable Securities at the same rate and amounts set forth above
calculated from the date the response was required to have been made. Liquidated
Damages shall not be payable pursuant to this Section 11.4 in connection with
Registrable Securities for such times as such Registrable Securities may be sold
by the holder thereof without volume limitations or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act.


11.5.           Expenses.  All expenses incurred by the Company in complying
with Section 11, including, without limitation, all registration and filing
fees, printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars (but excluding such fees relating to any transfer
of Common Stock by a Subscriber that is unrelated to a resale under a
Registration Statement), are called “Registration Expenses.” All underwriting
discounts and selling commissions applicable to the sale of Registrable
Securities are called “Selling Expenses.”  The Company will pay all Registration
Expenses in connection with any registration statement described in Section
11.  Selling Expenses in connection with each such registration statement shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares included on behalf of the Seller relative to the aggregate
number of shares included under such registration statement for all Sellers, or
as all Sellers thereunder may agree.
 
 
 
 


 
26

--------------------------------------------------------------------------------

 
 
11.6.           Indemnification and Contribution.
 
(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.


 
27

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be
reasonabledefenses available to indemnified party which are different from or
additional to those available to the indemnifying party or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, the indemnified parties, as a group, shall have the
right to select one separate counsel, reasonably satisfactory to the indemnified
and indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.


11.7.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five (5) business days
(such fifth day being the “Unlegended Shares Delivery Date”) after the day on
which the Company has received (i) a notice that Conversion Shares, Warrant
Shares or any other Common Stock (acquired pursuant to or in connection with
this Agreement or the Transaction Documents) held by the Subscriber has been
sold pursuant to a registration statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, (iii) the original
share certificates representing the shares of Common Stock that have been sold,
and (iv) in the case of sales under Rule 144, customary representation letters
of the Subscriber and, if required, Subscriber’s broker regarding compliance
with the requirements of Rule 144 and any other documents required by the
Company’s transfer agent, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted Common Stock certificate, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.


 
28

--------------------------------------------------------------------------------

 


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, provided that the Company’s
Common Stock is DTC eligible and the Company’s transfer agent participates in
the Deposit Withdrawal Agent Commission system.  Such delivery must be made on
or before the Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any three hundred and sixty (360) day period, the Company fails to
deliver Unlegended Shares as required by this Section 11.7 for an aggregate of
thirty (30) days, then each Subscriber or assignee holding Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Unlegended Shares subject to such default at a price per share
equal to the greater of (i) 120% of the Purchase Price paid by the Subscriber
for the Unlegended Shares that were not timely delivered, or (ii) a fraction in
which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price or exercise price, as the case may be, during such thirty (30)
day period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 120%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, or (ii) the closing
price of the Common Stock on the trading day before the issue date of the
injunction multiplied by the number of Unlegended Shares to be subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Subscriber to the extent Subscriber obtains judgment in Subscriber’s
favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.


 
29

--------------------------------------------------------------------------------

 




(f)           144 Default.   At any time commencing six months after the Closing
Date and ending on the End Date, in the event the Subscriber is not permitted to
sell any of the Conversion Shares or Warrant Shares without any restrictive
legend or if such sales are permitted but subject to volume limitations or
further restrictions on resale as a result of the unavailability to Subscriber
of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a “144 Default”),
for any reason including but not limited to failure by the Company to file
quarterly, annual or any other filings required to be made by the Company by the
required filing dates (provided that any filing made within the time for a valid
extension shall be deemed to have been timely filed), or the Company’s failure
to make information publicly available which would allow Subscriber’s reliance
on Rule 144 in connection with sales of Conversion Shares or Warrant Shares,
except due to a change in current applicable securities laws or because the
Subscriber is an Affiliate (as defined under Rule 144) of the Company, then the
Company shall pay such Subscriber as liquidated damages and not as a penalty for
each thirty (30) days (or such lesser pro-rata amount for any period less than
thirty (30) days) an amount equal to two percent (2%) of the purchase price of
the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.7(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a bona fide strategic
merger, acquisition, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity so long as such issuances
are not for the purpose of raising capital and which holders of such securities
or debt are not at any time granted registration rights, (ii) the Company’s
issuance of securities in connection with bona fide strategic license agreements
and other bona fide partnering arrangements so long as such issuances are not
for the purpose of raising capital and which holders of such securities or debt
are not at any time granted registration rights, (iii) the Company’s issuance of
Common Stock or the issuances or grants of options to purchase Common Stock to
employees, directors, and consultants, pursuant to plans described on Schedule
5(d) as such plans are constituted on the Closing Date or contemplated to be
amended or adopted as described on Schedule 5(d), (iv) the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the unamended terms disclosed in the Reports and which
securities are also described on Schedule 12(a), and (v) as a result of the
exercise of Additional Investment Rights or Warrants or conversion of Notes
which are granted or issued pursuant to this Agreement (collectively, the
foregoing (i) through (v) are “Excepted Issuances”), if at any time the Notes or
Warrants are outstanding, the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any person or entity at a price per share or conversion or exercise price per
share which shall be less than the Conversion Price in effect at such time, or
if less than the Warrant exercise price in effect at such time, without the
consent of the a Majority in Interest, then the Conversion Price and Warrant
exercise price shall automatically be reduced to such other lower price.  The
Conversion Price of the Conversion Shares and exercise price in relation to the
Warrant Shares shall be calculated separately for the Conversion Shares and
Warrant Shares.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  For purposes of the adjustments described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or any warrant, right or option to purchase
Common Stock shall result in the adjustment described above upon the sooner of
(A) public announcement of, (B) the agreement to, or (C) actual issuance of such
convertible security, warrant, right or options and again at any time upon any
subsequent issuances of shares of Common Stock upon exercise of such conversion
or purchase rights if such issuance is at a price lower than the Conversion
Price or Warrant exercise price in effect upon such issuance.  A convertible
instrument (including a right to purchase equity of the Company) issued, subject
to an original issue or similar discount or which principal amount is directly
or indirectly increased after issuance will be deemed to have been issued for
the actual cash amount received by the Company in consideration of such
convertible instrument.  The rights of Subscribers set forth in this Section
12(a) are in addition to any other rights the Subscribers have pursuant to this
Agreement, the Notes, Warrants, any other Transaction Document, and any other
agreement referred to or entered into in connection herewith or to which
Subscribers and Company are parties.  The Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which the Subscriber has rights as described in Section 12(b), for any term or
terms of the Offering in connection with Securities owned by Subscriber as of
the date the notice described in Section 12(b) is required to be given to
Subscriber.


 
30

--------------------------------------------------------------------------------

 




(b)           Right of Participation.  Until twelve (12) months following the
Closing Date, the Subscribers hereunder shall be given not less than fifteen
(15) days prior written notice of any proposed sale by the Company of its Common
stock or other securities or equity linked debt obligations (“Other Offering”),
except in connection with the Excepted Issuances.  If Subscribers elect to
exercise their rights pursuant to this Section 12(b), the Subscribers shall have
the right during the fifteen (15) days following receipt of the notice, to
purchase in the aggregate up to all of such offered common stock, debt or other
securities in accordance with the terms and conditions set forth in the notice
of sale, relative to each other in proportion to the amount of Note Principal
issued to them on Closing Date.  Subscribers who participate in such Other
Offering shall be entitled at their option to purchase, in proportion to each
other, the amount of such Other Offering that could have been purchased by
Subscribers who do not exercise their rights hereunder until up to the entire
Other Offering is purchased by Subscribers.  In the event such terms and
conditions are modified during the notice period, Subscribers shall be given
prompt notice of such modification and shall have the right during the fifteen
(15) days following the notice of modification to exercise such right.


(c)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber (but not the payment to
the Company of the purchase price for the common stock or other securities or
equity linked debt obligations sold in the Other Offering) will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice in accordance with this Section 13(a).  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of suchmailing, whichever
shall first occur.  The addresses for such communications shall be:  if to the
Company, to: Advanced Medical Isotope Corporation, 6208 W. Okanogan Avenue,
Kennewick, WA 99336, Attn: James C. Katzaroff, CEO, facsimile: (509) 736-4007,
with a copy by fax only to (which shall not constitute notice): Honorable Steven
S. Honigman, 500 East 77th Street, New York, NY 10162, facsimile: (917)
591-7364, and (ii) if to the Holder, to the address and facsimile number listed
on Schedule 1 hereto, with a copy by fax only to (which shall not constitute
notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York
11581, facsimile: (212) 697-3575.


 
31

--------------------------------------------------------------------------------

 




(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws thereof or any other State.  Any
action brought by any party against any other party hereto concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


 
32

--------------------------------------------------------------------------------

 




(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the other Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of more than
sixty-five percent (65%) of the outstanding principal amount of Notes (such
holders being a “Majority in Interest”).  A Majority in Interest may consent to
take or forebear from any action permitted under or in connection with the
Transaction Documents, modify or amend any Transaction Documents or waive any
default or requirement applicable to the Company, Subsidiaries or Subscribers
under the Transaction Documents provided the effect of such action does not
waive any accrued interest or damages and further provided that the relative
rights of the Subscribers to each other remains unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


 
33

--------------------------------------------------------------------------------

 




(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted assign hereunder or under any Transaction Document or
other agreement delivered in connection herewith be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares or Warrant Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Notes and
Warrants.




[-SIGNATURE PAGES FOLLOW-]


 
34

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


ADVANCED MEDICAL ISOTOPE CORPORATION
a Delaware corporation








By: _________________________________
      Name:
      Title:


Dated: July ___, 2012






SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
$400,000.00
 





 
35

--------------------------------------------------------------------------------

 


 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


ADVANCED MEDICAL ISOTOPE CORPORATION
a Delaware corporation








By: _________________________________
      Name:
      Title:


Dated: July ___, 2012






SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
BRIO CAPITAL L.P.
100 Merrick Road, Suite 401W
Rockville Centre, NY 11570
Fax: (516) 706-3147
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
$150,000.00
 





 
36

--------------------------------------------------------------------------------

 


 
 
LIST OF EXHIBITS AND SCHEDULES


Exhibit A                              Form of Note
Exhibit B                              Form of Warrant
Exhibit C                              Additional Investment Rights
Exhibit D                              Escrow Agreement
Exhibit E                               Form of Security Agreement
Exhibit F                               Form of Legal Opinion
Exhibit G                              Form of Lockup Agreement
Exhibit H                              Form of Intercreditor Agreement - none
Schedule 1                           List of Subscribers
Schedule 5( d)                     Capitalization and Additional Issuances
Schedule 5(m)                     Recent Unit Offering
Schedule 5(w)                     Transfer Agent
Schedule 5(ff)                     Insurance Policy
Schedule 8(a)                      Fees
Schedule 9(e)                      Use of Proceeds
Schedule 9(l)                       Intellectual Property
Schedule 9(p)(iv)               Transactions with Affiliates
Schedule 9(x)                      Lockup Providers
Schedule 12(a)                    Excepted Issuances






 
37

--------------------------------------------------------------------------------

 


EXHIBIT A
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


Principal Amount:
$____________________________                                                                                                                     Issue
Date: July __, 2012


SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ADVANCED MEDICAL ISOTOPE CORPORATION, a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay
_________________________ or its registered assigns (the “Holder”), address at
________________________________________________, Fax: ____________________,
without demand, the sum of ___________________ Dollars ($______________)
(“Principal Amount”), with interest accruing thereon, on ______________________
(18 months from Issue Date) (the “Maturity Date”), if not sooner paid or
modified as permitted herein.


This Note has been entered into pursuant to the terms of a subscription
agreement (the “Subscription Agreement”) by and among the Borrower, the Holder
and certain other holders (the “Other Holders”) of convertible promissory notes
(the “Other Notes”), dated as of July __, 2012, for an aggregate Principal
Amount of up to One Million Seven Hundred and Fifty Thousand Dollars
($1,750,000) (inclusive of AIR Notes).  Unless otherwise separately defined
herein, each capitalized term used in this Note shall have the same meaning as
set forth in the Subscription Agreement.  The following terms shall apply to
this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   Cash interest payable on this Note shall compound
annually and accrue at the annual rate of twelve percent (12%) from the Issue
Date through the Maturity Date.  Interest shall be payable quarterly in arrears
on the last day of each calendar quarter commencing September 30, 2012, and on
the Maturity Date, accelerated or otherwise, when the principal and remaining
accrued but unpaid interest shall be due and payable, or sooner as described
below.  Interest will be payable in cash or at the election of the Borrower,
with shares of Common Stock provided (i) an Event of Default (as defined in
Article IV) or an event which with the passage of time or the giving of notice
could become an Event of Default has not occurred, (ii) such Common Stock is
immediately resellable pursuant to an effective resale registration statement or
Rule 144 without transfer or volume restrictions, (iii) such payment in Common
Stock would not cause the Holder to exceed the restrictions on ownership set
forth in Section 2.3, and (iv) Borrower provides Holder not less than fifteen
(15) business days’ notice prior to the due date of Borrower’s intention to pay
such interest with Common Stock.  Interest paid with shares of Common Stock
shall be payable on the third business day after the date such interest would be
due if paid in cash.  Common Stock employed to pay interest shall be valued at
eighty percent (80%) of the average of the volume weighted average prices of the
Common Stock as reported by Bloomberg L.P. for the Principal Market for the five
(5) trading days ending on the due date of the interest payment being made with
Common Stock (“PIK Share Value”).


 
A-1

--------------------------------------------------------------------------------

 




1.2           Payment Grace Period; Default Interest.  The Borrower shall not
have any grace period to pay any monetary amounts due under this Note.  After
the Maturity Date and during the pendency of an Event of Default, (as defined in
Article IV), interest shall accrue at the rate of sixteen percent (16%) per
annum.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
1.4           Pari Passu.   Except as otherwise set forth herein, all payments
made on this Note and the Other Notes and all actions taken by the Borrower with
respect to this Note and the Other Notes, including but not limited to Mandatory
Conversion and Optional Redemption, shall be made and taken pari passu with
respect to this Note and the Other Notes.  Notwithstanding anything to the
contrary contained herein or in the Transaction Documents, it shall not be
considered non-pari passu for a Holder or Other Holder to elect to receive
interest paid in shares of Common Stock or for the Borrower to actually pay
interest in shares of Common Stock to such electing Holder or Other Holder.
 
1.5           Application of Payments.  Payments made in connection with this
Note shall be applied first to amounts due hereunder other than principal and
interest, thereafter to Interest and finally to Principal Amount.


1.6           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated above in lawful money of the
United States of America in immediately available funds without set-off,
deduction or counterclaim.  Upon assignment of the interest of Holder in this
Note, Borrower shall instead make its payment pursuant to the assignee’s
instructions upon receipt of written notice thereof.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
but unpaid interest, at the election of the Holder (the date of giving of such
notice of conversion if before 6PM Eastern Time [or if after 6PM Eastern Time,
then the next business day] being a “Conversion Date”) into fully paid and
non-assessable shares of Common Stock or any shares of capital stock of Borrower
into which such Common Stock shall hereafter be changed or reclassified, at the
Conversion Price, determined as provided herein.  The number of shares of Common
Stock to be issued upon each conversion of this Note shall be determined by
dividing that portion of the principal of the Note and interest, if any, to be
converted, by the Conversion Price.  The interest on the Principal Amount
converted prior to the Maturity Date shall be increased by an amount equal to
Two Hundred and Sixteen Dollars ($216) for each One Thousand Dollars ($1,000) of
Principal Amount being converted (pro-rated for lesser amounts of Principal
Amount) less the amount of interest actually paid on such Principal Amount
(“Additional Interest”).


 
A-2

--------------------------------------------------------------------------------

 


Additional Interest will not be payable in the event there is an effective and
current Registration Statement for the resale of the Securities and such
Registration Statement has been current for at least thirty (30) days prior to
the Conversion Date and further provided during each day of such thirty (30) day
period, the Conversion Price is not less than $0.25.  Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days after the Conversion Date (such third day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note
converted in accordance with the foregoing.  In the event such shares are
electronically transferable, then delivery of the shares must be made by
electronic transfer provided request for such electronic transfer has been made
by the Holder.  The Holder will not be required to surrender the Note to the
Borrower until the Note has been fully converted or satisfied.


(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) per share shall be $0.10.


(c)           The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If, at any time while this Note is
outstanding, (A) the Borrower effects any merger or consolidation of the
Borrower with or into another entity, (B) the Borrower effects any sale of all
or substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer (whether by the Borrower or another
entity) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, (D) the
Borrower consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, or spin-off)
with one or more persons or entities whereby such other persons or entities
acquire more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by such other persons or entities
making or party to, or associated or affiliated with the other persons or
entities making or party to, such stock purchase agreement or other business
combination), (E) any "person" or "group" (as these terms are used for purposes
of Sections 13(d) and 14(d) of the 1934 Act), is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate Common Stock of the Borrower, or material Subsidiary of the
Borrower, (F) the Borrower effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property or (G) a
majority of the members of the Borrower’s board of directors as of the Closing
Date no longer serving as directors of the Borrower, except as a result of
natural causes or as a result of hiring additional outside directors in order to
meet stock exchange requirements, unless prior written Consent of the Holders
had been obtained by the Borrower (in any such case, a "Fundamental
Transaction"), this Note, as to the unpaid principal portion thereof and accrued
interest thereon, if any, shall thereafter be deemed to evidence the right to
convert into such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such Fundamental
Transaction, upon or with respect to the securities subject to the conversion
right immediately prior to such Fundamental Transaction.  The foregoing
provision shall similarly apply to successive Fundamental Transactions of a
similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


 
A-3

--------------------------------------------------------------------------------

 




C.           Stock Splits, Combinations and Dividends.   If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined below), prior to the complete conversion or payment of this Note, for a
consideration per share that is less than the Conversion Price that would be in
effect at the time of such issue without consent of a Majority in Interest then,
and thereafter successively upon each such issuance, the Conversion Price shall
be reduced to such other lower issue price.  For purposes of this adjustment,
the issuance of any security or debt instrument of the Borrower carrying the
right to convert such security or debt instrument into Common Stock or of any
warrant, right or option to purchase Common Stock shall result in an adjustment
to the Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price. Common
Stock issued or issuable by the Borrower for no consideration will be deemed
issuable or to have been issued for $0.001 per share of Common Stock.  The
reduction of the Conversion Price described in this paragraph is in addition to
the other rights of the Holder described in the Subscription
Agreement.  “Excepted Issuances” shall mean any securities of the Borrower
issued in connection with (i) a bona fide strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity so long as such issuances are not for the purpose of
raising capital, (ii) a bona fide strategic license agreements and other bona
fide partnering arrangements so long as such issuances are not for the purpose
of raising capital, (iii) the Borrower’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans, (iv) the exercise or exchange of or
conversion of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement, and
(v) as a result of the exercise of Additional Investment Rights or Warrants or
conversion of Notes which are granted or issued pursuant to the Subscription
Agreement.  For avoidance of doubt, the amendment of the terms of outstanding
securities of the Borrower which are convertible or exercisable for Common Stock
shall not be deemed an issuance of securities.


(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly, but not later than the third (3rd)
business day after the effectiveness of the adjustment, provide notice to the
Holder setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.  Failure to provide
the foregoing notice is an Event of Default under this Note.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, provided Holder has
surrendered an original Note, a new Note containing the same date and provisions
of this Note shall, at the request of the Holder, be issued by the Borrower to
the Holder for the principal balance of this Note and interest which shall not
have been converted or paid.


 
A-4

--------------------------------------------------------------------------------

 




2.3.           Maximum Conversion.   The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of  the Borrower on such Conversion
Date.  For the purposes of the provision to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of 4.99%.  The Holder shall have the authority to
determine whether the restriction contained in this Section 2.3 will limit any
conversion hereunder and the extent such limitation applies and to which
convertible or exercisable instrument or part thereof such limitation
applies.  The Holder may increase to not more than 9.99% or waive the 4.99%
conversion limitation described in this Section 2.3, in whole or in part,
including with respect to the payment of interest in shares of Common Stock upon
and effective after 61 days prior written notice to the Borrower.  For the
avoidance of doubt, any failure by Borrower to issue shares of Common Stock to a
Holder due to the operation of this Section 2.3 shall not constitute an Event of
Default, a delay in issuing or a failure to deliver such shares of Common Stock.


2.4.           Mandatory Conversion.  Until the Maturity Date, the Borrower will
have the option exercisable from time to time but not more than one time each
thirty (30) days by written notice to the Holder (“Notice of Mandatory
Conversion”) of compelling the Holder to convert all or a portion of the
outstanding and unpaid principal of the Note into Common Stock at the Conversion
Price then in affect (“Mandatory Conversion”). The Notice of Mandatory
Conversion, which if given, must be given on the first business day following
twenty (20) consecutive trading days (“Lookback Period”) during which on each
such trading day (i) the closing bid price for the Common Stock as reported by
Bloomberg, LP for the Principal Market was equal to or greater than two hundred
and fifty percent (250%) of the Conversion Price (“Target Price”), (ii) the
Aggregate Dollar Volume (as defined below) is not less than Fifty Thousand
Dollars ($50,000), (iii) the Registration Statement described in Section 11.1(i)
of the Subscription Agreement was effective and includes therein as registered
for public offer and sale, all of the Registrable Securities, without giving
effect to any Registration Cutback, (iv) an Event of Default or an event which
with the passage of time or the giving of notice could become an Event of
Default, had not occurred, and (v) the Common Stock was listed for trading or
quotation on the NYSE AMEX Equities, NASDAQ Global Market, NASDAQ Global Select
Market, the NASDAQ Capital Market, the FINRA OTC Bulletin Board or OTCQB.  The
date the Notice of Mandatory Conversion is given is the “Mandatory Conversion
Date.”  The Notice of Mandatory Conversion shall specify the principal amount of
the Note which is subject to Mandatory Conversion.  The aggregate Principal
Amount subject to Mandatory Conversion may not exceed fifty percent (50%) of the
initial Principal Amount of this Note unless the Target Price is five hundred
percent (500%) of the Conversion Price, in which case, the Borrower may redeem
the entire Principal Amount, subject to the Mandatory Conversion provisions
described herein.  Any Mandatory Conversion hereunder shall be made and taken
pari passu with respect to this Note and the Other Notes, except that the
Borrower must reduce the amount of the principal and interest subject to a
Mandatory Conversion with respect to the Holder and/or any Other Holders, as the
case may be, (a) to the extent necessary in order to comply with the conversion
limitations applicable to such Holder or Other Holder, as the case may be,
pursuant to Section 2.3 of this Note and the Other Notes, and (b) by the amount
of principal and interest for which a respective Holder or Other Holder, as the
case may be, had delivered a Notice of Conversion to the Borrower during the
Lookback Period.  Each Mandatory Conversion Date shall be a deemed Conversion
Date and the Borrower will be required to deliver the Common Stock issuable
pursuant to a Mandatory Conversion Notice in the same manner and time period as
described in this Note and in the Subscription Agreement.  A Notice of Mandatory
Conversion may be given only in connection with an amount of Common Stock which
would not cause the Holder to exceed the beneficial ownership limitation set
forth in Section 2.3 of this Note.  In the event Borrower fails to deliver the
Common Stock issuable upon Mandatory Conversion on the Delivery Date, then (i)
at the Holder’s election, such Notice of Mandatory Conversion will be null and
void or Holder may enforce the Notice of Mandatory Conversion, and (ii)
Borrower’s failure may be deemed by Holder to be a non-curable Event of
Default.  A Notice of Mandatory Conversion may be cancelled at the option of the
Holder, if at any time prior to the actual delivery of the shares issuable upon
such Mandatory Conversion an Event of Default, or an event which with the
passage of time or giving of notice would become an Event of Default (whether or
not such Event of Default has been cured), occurs.  A Notice of Mandatory
Conversion may not be rescinded without the consent of the Holder.  “Aggregate
Dollar Volume” shall mean the volume weighted average price of the Common Stock
for the Common Stock during the calculation period multiplied by the number of
shares traded during the calculation period as reported by Bloomberg, LP for the
Principal Market.


 
A-5

--------------------------------------------------------------------------------

 




2.5           Borrower’s Obligations.  Upon the conversion of this Note or part
thereof, the Borrower shall, at its own cost and expense, take all necessary
action, including obtaining and delivering an opinion of counsel to assure that
the Borrower’s transfer agent shall issue stock certificates in the name of a
Holder (or its permitted nominee) or such other persons as designated by Holder
and in such denominations to be specified at conversion representing the number
of shares of Common Stock issuable upon such conversion.  The Borrower warrants
that no instructions other than these instructions have been or will be given to
the Borrower’s transfer agent and that the certificates representing such shares
shall contain no legend other than the legend set forth in Section 4(h) of the
Subscription Agreement.  If and when a Holder sells the Conversion Shares,
assuming (i) a registration statement including such Conversion Shares for
registration has been filed with the Commission, is effective and the
prospectus, as supplemented or amended, contained therein is current and (ii)
Holder or its agent confirms in writing to the transfer agent that Holder has
complied with the prospectus delivery requirements, the Borrower will reissue
the Conversion Shares without restrictive legend.  In the event that the
Conversion Shares are sold in a manner that complies with an exemption from
registration, the Borrower will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend, provided that Holder
delivers reasonably requested representations in support of such opinion.


2.6           Late Delivery.  The Borrower understands that a delay in the
delivery of the Conversion Shares in the form required pursuant to Section 2.6
hereof later than the Delivery Date could result in economic loss to the
Holder.  As compensation to Holder for such loss, the Borrower agrees to pay (as
liquidated damages and not as a penalty) to Holder for late issuance of
Conversion Shares in the form required pursuant to this Note upon Conversion of
the Note, the amount of $100 per business day after the Delivery Date for each
$10,000 of Note principal amount and interest (and proportionately for other
amounts) being converted of the corresponding Conversion Shares which are not
timely delivered.  The Borrower shall pay any payments incurred under this
Section upon demand.  Furthermore, in addition to any other remedies which may
be available to the Holder, in the event that the Borrower fails for any reason
to effect delivery of the Conversion Shares on or before the Delivery Date, the
Holder will be entitled to revoke all or part of the relevant Notice of Holder
by delivery of a notice to such effect to the Borrower whereupon the Borrower
and Holder shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the damages payable in
connection with the Borrower’s default shall be payable through the date notice
of revocation or rescission is given to the Borrower.


2.7           Buy-In.   In addition to any other rights available to Holders, if
the Borrower fails to deliver to a Holder Conversion Shares by the Delivery Date
and if after the Delivery Date Holder or a broker on Holder’s behalf purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by Holder of the Common Stock which Holder was
entitled to receive upon such conversion (a “Buy-In”), then the Borrower shall
pay to Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (A) Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note for which
such conversion request was not timely honored together with interest thereon at
a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty).  For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of $10,000 of Note principal and/or interest, the Borrower
shall be required to pay Holder $1,000 plus interest. Holder shall provide the
Borrower written notice and evidence reasonably acceptable to the Borrower
indicating the amounts payable to Holder in respect of the Buy-In.


 
A-6

--------------------------------------------------------------------------------

 


ARTICLE III


EVENTS OF DEFAULT


The occurrence of any of the following events of default (each an “Event of
Default”) shall, at the option of the Holder hereof, make all sums of principal
and interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest.  The Borrower (i) fails to
pay any installment of principal or interest under this Note when due or (ii)
fails to pay any other sums due under this Note within ten (10) days after such
amounts are due.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement, Transaction Documents
or this Note, except for a breach of payment, in any material respect and such
breach, if subject to cure, continues uncured for a period of ten (10) days.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, or the Transaction Documents shall be false or misleading in any
material respect as of the date made and the Closing Date.


3.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower of a substantial portion of its business.
 
3.5           Cessation of Operations.   Cessation of operations by Borrower.
 
3.6           Maintenance of Assets.   The failure by Borrower to maintain any
material intellectual property rights, personal, real property, equipment,
leases or other assets which are necessary to conduct its business (whether now
or in the future), and such failure is not cured by Borrower within ten (10)
days written notice to Borrower from Holder.


3.7           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


3.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any of its property or other assets for more than $50,000 in excess of the
Borrower’s insurance coverage, unless stayed vacated or satisfied within thirty
(30) days.


3.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower, provided that if an
involuntary bankruptcy is commenced against the Borrower, there shall only be an
Event of Default if the order is not dismissed within sixty (60) days from its
entry.


 
A-7

--------------------------------------------------------------------------------

 




3.10           Delisting.   An event resulting in the Common Stock no longer
being quoted on a Principal Market and that is not cured by the Borrower within
five (5) days following cessation of such listing or quotation; failure to
comply with the requirements for continued quotation on a Principal Market for a
period of thirty (30) consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing or quotation and such non-compliance continues for thirty (30)
days following such notification.


3.11           Non-Payment.  A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $50,000 for more than
thirty (30) days after the due date, unless the Borrower or such Subsidiary is
contesting the validity of such obligation in good faith.


3.12           Stop Trade.  An SEC or judicial stop trade order or OTCQB
suspension that lasts for ten (10) or more consecutive trading days.


3.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note and the Warrant or, if required, a replacement Note
following a partial conversion and such failure is not cured by Borrower within
five (5) business days written notice to Borrower from Holder.


3.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants, the
number of shares of Common Stock as required in the Subscription Agreement, this
Note and the Warrants.


3.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until the Issue Date of this Note, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a Material Adverse Effect.  For the avoidance of doubt, any
restatement related to new accounting pronouncements shall not constitute a
default under this Section 4.15.


3.16           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock except as described in Section 9(u) of the Subscription Agreement.


3.17           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement or any other
Transaction Document that, if susceptible to cure, is not cured during any
designated cure period.


3.18           Notification Failure.   A failure by Borrower to notify Holder of
any material event of which Borrower is obligated to notify Holder pursuant to
the terms of this Note or any other Transaction Document.


3.19           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of an event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.


3.20           Other Note Default.   The occurrence of an Event of Default under
any Other Note.


 
A-8

--------------------------------------------------------------------------------

 


ARTICLE IV


SECURITY INTEREST


4.           Security Interest.   This Note is secured by a security interest
granted to the Collateral Agent (for the benefit of Holder and the Other
Holders) pursuant to a Security Agreement dated as of the date hereof, as
delivered by Borrower to Holder.


ARTICLE V


MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:  if to the Borrower, to: Advanced Medical Isotope
Corporation, 6208 W. Okanogan Avenue, Kennewick, WA 99336, Attn: James C.
Katzaroff, CEO, facsimile: (509) 736-4007, with a copy by fax only to (which
shall not constitute notice): Honorable Steven S. Honigman, 500 East 77th
Street, New York, NY 10162, facsimile: (917) 591-7364, and (ii) if to the
Holder, to the address and facsimile number listed on the first paragraph of
this Note, with a copy by fax (which shall not constitute notice) only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.
 
5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
5.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 


 
A-9

--------------------------------------------------------------------------------

 


5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
5.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
5.9           Facsimile Signature.  In the event that the Borrower’s signature
is delivered by facsimile transmission, PDF, electronic signature or other
similar electronic means, such signature shall create a valid and binding
obligation of the Borrower with the same force and effect as if such signature
page were an original thereof.
 
5.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.








[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
A-10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the _____ day of July, 2012.




ADVANCED MEDICAL ISOTOPE CORPORATION






By: ________________________________
Name:
Title:


WITNESS:
 
 
______________________________________


 
A-11

--------------------------------------------------------------------------------

 


 EXHIBIT A - NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the regular interest and $_________ of Additional Interest due on
the Note issued by ADVANCED MEDICAL ISOTOPE CORPORATION on July ___, 2012 into
Shares of Common Stock of ADVANCED MEDICAL ISOTOPE CORPORATION (the “Borrower”)
according to the conditions set forth in such Note, as of the date written
below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of ADVANCED MEDICAL ISOTOPE CORPORATION




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________





 
 
A-12

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.



 
Right to Purchase ______________ shares of Common Stock of Advanced Medical
Isotope Corporation (subject to adjustment as provided herein)



COMMON STOCK PURCHASE WARRANT


No. 2012-____ 
Issue Date: July 13, 2012

 
ADVANCED MEDICAL ISOTOPE CORPORATION, a corporation organized under the laws of
the State of Delaware, hereby certifies that, for value received,
____________________ (the “Holder”), address at
__________________________________________, Fax: ______________, or its assigns,
is entitled, subject to the terms set forth below, to purchase from the Company
at any time after the Issue Date until 5:00 p.m., Eastern Time on July __, 2017
(the “Expiration Date”), up to _______________ fully paid and non-assessable
shares of Common Stock at a per share purchase price of $0.15.  The
aforedescribed purchase price per share, as adjusted from time to time as herein
provided, is referred to herein as the “Purchase Price”.  The number and
character of such shares of Common Stock and the Purchase Price are subject to
adjustment as provided herein.  The Company may reduce the Purchase Price for
some or all of the Warrants, temporarily or permanently, provided such reduction
is made as to all outstanding Warrants for all Holders of such
Warrants.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in that certain Subscription Agreement (the “Subscription
Agreement”), dated as of July ___, 2012, entered into by the Company, the Holder
and the other signatories thereto.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a)           The term “Company” shall mean Advanced Medical Isotope
Corporation, a Delaware corporation, and any corporation which shall succeed or
assume the obligations of Advanced Medical Isotope Corporation hereunder.
 
(b)           The term “Common Stock” includes (i) the Company's Common Stock,
$0.001 par value per share, as authorized on the date of the Subscription
Agreement, and (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 


 
B-1

--------------------------------------------------------------------------------

 


(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.


(d)           The term “Warrant Shares” shall mean the Common Stock issuable
upon exercise of this Warrant.
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Section 1.2 or upon exercise of this Warrant in part in accordance
with Section 1.3, shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 below.
 
1.2.           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery to the Company of an original or facsimile copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder, and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in Section 1.2, except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (b) the Purchase Price then in effect.  On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company,
at its expense, will issue and deliver to or upon the order of the Holder hereof
a new Warrant of like tenor, in the name of the Holder hereof or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may request, the
whole number of shares of Common Stock for which such Warrant may still be
exercised.
 
1.4.           Fair Market Value.  For purposes of this Warrant, the Fair Market
Value of a share of Common Stock as of a particular date (the "Determination
Date") shall mean:
 
(a)           If the Company's Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the NYSE AMEX Equities, then the
closing sale price of the Common Stock for the Trading Day immediately prior to
(but not including) the Determination Date;
 
(b)           If the Company's Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the NYSE AMEX Equities, but is traded on
the OTC Bulletin Board or in the over-the-counter market, OTCQB or Pink Sheets,
then the average of the closing bid and ask prices reported for the Trading Day
immediately prior to (but not including) the Determination Date;
 
(c)           Except as provided in clause (d) below and Section 3.1, if the
Company's Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 


 
B-2

--------------------------------------------------------------------------------

 


 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
1.5.           Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.6.           Delivery of Stock Certificates, etc. on Exercise.  Exercise of
the purchase rights represented by this Warrant may be made, in whole or in
part, at any time before the Expiration Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed copy of the Subscription Form annexed
hereto.  The Company agrees that the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder hereof as
the record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred.  Within three (3) business
days following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Subscription
Form by wire transfer or cashier’s check drawn on a United States bank unless
the cashless exercise procedure specified in Section 2(b) below is specified in
the applicable Subscription Form. As soon as practicable after the exercise of
this Warrant in full or in part, and in any event within five (5) business days
thereafter (“Warrant Share Delivery Date”), the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and non-assessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then Fair
Market Value of one full share of Common Stock, together with any other stock or
other securities and property (including cash, where applicable) to which such
Holder is entitled upon such exercise pursuant to Section 1 or otherwise.  The
Company understands that a delay in the delivery of the Warrant Shares after the
Warrant Share Delivery Date could result in economic loss to the Holder.  As
compensation to the Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder for late issuance of
Warrant Shares upon exercise of this Warrant the proportionate amount of $100
per business day after the Warrant Share Delivery Date for each $10,000 of
Purchase Price of Warrant Shares for which this Warrant is exercised which are
not timely delivered.  The Company shall pay any payments incurred under this
Section in immediately available funds upon demand.  Furthermore, in addition to
any other remedies which may be available to the Holder, in the event that the
Company fails for any reason to effect delivery of the Warrant Shares by the
Warrant Share Delivery Date, the Holder may revoke all or part of the relevant
Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation or rescission is given to the Company.
 


 
B-3

--------------------------------------------------------------------------------

 
 
1.7.           Buy-In.   In addition to any other rights available to the
Holder, if the Company fails to deliver to a Holder the Warrant Shares as
required pursuant to this Warrant, and the Holder or a broker on the Holder’s
behalf, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by such Holder of the Warrant Shares
which the Holder was entitled to receive from the Company (a "Buy-In"), then the
Company shall pay in cash to the Holder (in addition to any remedies available
to or elected by the Holder) the amount by which (A) the Holder's total purchase
price (including brokerage commissions, if any) for the shares of common stock
so purchased exceeds (B) the aggregate Purchase Price of the Warrant Shares
required to have been delivered together with interest thereon at a rate of 15%
per annum, accruing until such amount and any accrued interest thereon is paid
in full (which amount shall be paid as liquidated damages and not as a
penalty).  For example, if a Holder purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to $10,000 of
Purchase Price of Warrant Shares to have been received upon exercise of this
Warrant, the Company shall be required to pay the Holder $1,000, plus interest.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In, along with the appropriate
supporting documentation for such purchase.
 
2.           Cashless Exercise.
 
(a)           Payment upon exercise may be made at the option of the Holder
either in (i) cash, wire transfer or by certified or official bank check payable
to the order of the Company equal to the applicable aggregate Purchase Price,
(ii) by delivery of Common Stock issuable upon exercise of the Warrants in
accordance with Section (b) below or (iii) by a combination of any of the
foregoing methods, for the number of Common Stock specified in such form (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the holder per the terms of this
Warrant) and the holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.  Notwithstanding the
immediately preceding sentence, payment upon exercise may be made in the manner
described in Section 2(b) below only with respect to Warrant Shares not included
for unrestricted public resale in an effective registration statement on the
date notice of exercise is given by the Holder.
 
(b)           If the Fair Market Value of one share of Common Stock is greater
than the Purchase Price (at the date of calculation as set forth below), in lieu
of exercising this Warrant for cash, the holder may elect to receive shares
equal to the value (as determined below) of this Warrant (or the portion thereof
being cancelled) by delivery of a properly endorsed Subscription Form delivered
to the Company by any means described in Section 13, in which event the Company
shall issue to the holder a number of shares of Common Stock computed using the
following formula:
 
X=Y (A-B)
          A



 
Where  X=   
the number of shares of Common Stock to be issued to the Holder



 
Y=   
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 


 
B-4

--------------------------------------------------------------------------------

 


 
A=  
Fair Market Value

 
 
B=  
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction in the manner described above shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued
pursuant to the Subscription Agreement.
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company  effects any merger or  consolidation  of the
Company with or into another entity, other than a merger or consolidation that
does not result in a Change of Control of the Company, (B) the Company effects
any sale of all or substantially all of its assets in one or a series of related
transactions,  (C) any tender offer or exchange offer (whether by the Company or
another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (E) any "person" or "group" (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act), is or shall
become the "beneficial owner" (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate Common Stock of the
Company, or (F) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental  Transaction"), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the "Alternate Consideration") receivable upon or
as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event or (b) if the Company is acquired in (1) a transaction where the
consideration paid to the holders of the Common Stock consists solely of cash,
(2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the 1934 Act, or
(3) a transaction involving a person or entity not traded on a national
securities exchange, the Nasdaq Global Select Market, the Nasdaq Global Market
or the Nasdaq Capital Market, cash equal to the Black-Scholes Value. 
For purposes of any such exercise, the determination of the Purchase Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Purchase Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the
Alternate Consideration.  If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such
Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Fundamental Transaction shall issue to the Holder a new warrant consistent with
the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration.  The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3.1 and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.  “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.  For the purpose of this Section 3.1,
a “Change of Control” is defined as business transaction or reorganization as a
result of which the shareholders of the Company immediately prior to the
transaction or reorganization hold less than a majority of the voting interests
of the surviving corporation or other entity after the transaction or
reorganization, or any similar corporate or other reorganization on or after the
Issue Date.


 
B-5

--------------------------------------------------------------------------------

 




3.2.           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 4.


3.3.           Share Issuance.  From the date hereof until the Expiration Date,
if the Company shall issue any Common Stock except for the Excepted Issuances
(as that term is defined in Section 12(a) of the Subscription Agreement), prior
to the complete exercise of this Warrant for a consideration less than the
Purchase Price that would be in effect at the time of such issuance without the
consent of a Majority in Interest (as defined in the Subscription Agreement),
then, and thereafter successively upon each such issuance, the Purchase Price
shall be reduced to such other lower price for then outstanding Warrants.  For
purposes of this adjustment, the issuance of any security or debt instrument of
the Company carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Purchase Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option if such
issuance is at a price lower than the Purchase Price in effect upon such
issuance and again at any time upon any actual, permitted, optional, or allowed
issuances of shares of Common Stock upon any actual, permitted, optional, or
allowed exercise of such conversion or purchase rights if such issuance is at a
price lower than the Purchase Price in effect upon any actual, permitted,
optional, or allowed such issuance.  Common Stock issued or issuable by the
Company for no consideration will be deemed issuable or to have been issued for
$0.001 per share of Common Stock.  The reduction of the Purchase Price described
in this Section 3.3 is in addition to the other rights of the Holder described
in the Subscription Agreement.  For purposes of determining the total
consideration for a convertible instrument (including a right to purchase equity
of the Company) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual cash amount received by the
Company in consideration of the original issuance of such convertible
instrument.  Upon any reduction of the Purchase Price, the number of shares of
Common Stock that the Holder of this Warrant shall thereafter, on the exercise
hereof, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 3.3) be issuable on such exercise by a fraction
of which (a) the numerator is the Purchase Price that would otherwise (but for
the provisions of this Section 3.3) be in effect, and (b) the denominator is the
Purchase Price in effect on the date of such exercise.
 
 
 
 
 


 
B-6

--------------------------------------------------------------------------------

 


 
4.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrants or the Purchase Price, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Purchase Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will mail a copy of each such certificate to the Holder of
the Warrant and any Warrant Agent of the Company (appointed pursuant to
Section 10 hereof).  Holder will be entitled to the benefit of the adjustment
regardless of the giving of such notice.  The timely giving of such notice to
Holder is a material obligation of the Company.
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.  This Warrant entitles the Holder hereof, upon written
request, to receive copies of all financial and other information distributed or
required to be distributed to all holders of the Company's Common Stock.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a "Transferor"). On the
surrender for exchange of this Warrant, with the Transferor's endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form") and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 


 
B-7

--------------------------------------------------------------------------------

 


 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99%.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the 1934 Act and Rule 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate exercises which would result in the issuance of more than 4.99%.  The
restriction described in this paragraph may be increased or waived, in whole or
in part, by designating a higher amount (but not more than 9.99%) on such
Holder’s signature page to the Subscription Agreement and also following the
Issue Date upon and effective after sixty-one (61) days prior notice from the
Holder to the Company.  The Holder may decide whether to convert a Convertible
Note or exercise this Warrant to achieve an actual ownership position greater
than the permitted beneficial ownership percentage as described above.  For the
avoidance of doubt, any failure by Company to issue shares of Common Stock to a
Holder due to the operation of this Section 9 shall not constitute an Event of
Default under the Transaction Documents, a delay in issuing or a failure to
deliver such shares of Common Stock.
 
10.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.           Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
12.           Registration Rights.  The Holder of this Warrant has been granted
certain registration rights by the Company.  These registration rights are set
forth in the Subscription Agreement.  The terms of the Subscription Agreement
and such registration rights are incorporated herein by this reference.


13.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:  if to the Company, to: Advanced Medical Isotope
Corporation, 6208 W. Okanogan Avenue, Kennewick, WA 99336, Attn: James C.
Katzaroff, CEO, facsimile: (509) 736-4007, with a copy by fax only to (which
shall not constitute notice): Honorable Steven S. Honigman, 500 East 77th
Street, New York, NY 10162, facsimile: (917) 591-7364, and (ii) if to the
Holder, to the address and facsimile number listed on the first paragraph of
this Warrant, with a copy by fax (which shall not constitute notice) only to:
Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.


 
B-8

--------------------------------------------------------------------------------

 


 
14.           Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.   Each party hereby irrevocably waives personal service of process
and consents to process being served in any suit, action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
 


 
 
[-Signature Page Follows-]
 


 
B-9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
ADVANCED MEDICAL ISOTOPE CORPORATION
 
 
 
By:         

--------------------------------------------------------------------------------

       Name:
       Title:
 
     





 
B-10

--------------------------------------------------------------------------------

 


Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO:  ADVANCED MEDICAL ISOTOPE CORPORATION
 
The undersigned, pursuant to the provisions set forth in Warrant (No.____),
hereby irrevocably elects to purchase (check applicable box):


___ 
_________ shares of the Common Stock covered by such Warrant; or

 
___
_________ shares of Common Stock covered by such Warrant pursuant to the
cashless exercise procedure set forth in Section 2 of the Warrant.



The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):


___ 
$__________ in lawful money of the United States; and/or

 
___
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or



___
the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2(b) of the Warrant, to
exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.



After application of the cashless exercise feature as described above,
_____________ shares of Common Stock are required to be delivered pursuant to
the instructions below.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to __________________________________________ whose
address is ___________________________
___________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
Warrant)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Address)



 
B-A-1

--------------------------------------------------------------------------------

 


Exhibit B




FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of ADVANCED MEDICAL ISOTOPE CORPORATION to which the within Warrant
relates specified under the headings “Percentage Transferred” and “Number
Transferred,” respectively, opposite the name(s) of such person(s) and appoints
each such person Attorney to transfer its respective right on the books of
ADVANCED MEDICAL ISOTOPE CORPORATION with full power of substitution in the
premises.
 


Transferees
Percentage Transferred
Number Transferred
                 





Dated:  __________________, _______
 
 
 
Signed in the presence of:
 

--------------------------------------------------------------------------------

(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 

--------------------------------------------------------------------------------

(Name)
 

--------------------------------------------------------------------------------

(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(address)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(address)



 

 
B-B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 


"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES."


ADDITIONAL INVESTMENT RIGHT


To Purchase for up to 40% OF NOTE PRINCIPAL of Principal Amount of convertible
Notes and Common Stock Purchase Warrants of:


ADVANCED MEDICAL ISOTOPE CORPORATION
A Delaware corporation
(the “Company”)


THIS ADDITIONAL INVESTMENT RIGHT (the "AIR") certifies that, for value received,
NAME- ___________________________, ADDRESS-
______________________________________, Fax Number: __________________ (the
"HOLDER"), may voluntarily purchase, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after the date hereof (the "INITIAL EXERCISE DATE") and on or prior to the
close of business twelve (12) months after the date hereof (“EXPIRATION DATE”)
with respect to up to $_______________ of Principal Amount of Notes (“AIR
NOTES”) and corresponding amount of Warrants (“AIR WARRANTS”).  AIR Warrants to
purchase Common Stock will be issued for each share of Common Stock that would
be issued on the exercise date of the AIR assuming the complete conversion of
the AIR Note on such date at the Conversion Price of the AIR Note then in
effect. The AIR Notes and AIR Warrants will be identical to the Notes and
Warrants issued pursuant to the Subscription Agreement except that all time
effective or time triggered clauses and provisions of the Transaction Documents
in so far as they relate to the AIR Note and AIR Warrant shall be determined
from the issue date of the AIR Note and AIR Warrant and extend for the
corresponding periods and until the corresponding extended termination dates or
deadlines as applicable to the Notes and Warrants issuable on the Closing Date,
mutatis mutandis.  Collectively, the Air Notes and AIR Warrants issuable upon
exercise of the AIR are referred to herein as the “AIR SECURITIES”.
 
SECTION 1.                   DEFINITIONS. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth in that certain
Subscription Agreement (the "SUBSCRIPTION AGREEMENT"), dated July __, 2012,
among the Company and the Subscribers signatory thereto, the Notes issued
pursuant thereto and pursuant to which this AIR was issued.


SECTION 2.              EXERCISE.


a)                i.              EXERCISE BY HOLDER.    Exercise of the
purchase rights represented by this AIR may be made in whole or in part at any
time or times on or after the Initial Exercise Date and on or before the
Expiration Date by the Holder by (i) delivery to the Company of a duly executed
facsimile copy of the Notice of Exercise Form annexed hereto (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company), and (ii) upon receipt of the AIR Securities by the Holder, the payment
to the Company of the aggregate Purchase Price of the AIR Notes and Warrants
thereby purchased (“AGGREGATE EXERCISE PRICE”).


 
C-1

--------------------------------------------------------------------------------

 




ii.              Upon payment for the AIR Securities, Holder will receive a
legal opinion in form reasonably acceptable to Holder and such other
representations and certificates reasonably requested by Holder.


b)              MECHANICS OF EXERCISE.


i.              AUTHORIZATION OF AIR SECURITIES.  The Company covenants that its
issuance of this AIR shall constitute full authority to its officers who are
charged with the duty of executing certificates to execute and issue the
necessary certificates for the AIR Securities upon the exercise of the purchase
rights under this AIR.  The Company will take all such reasonable action as may
be necessary to assure that the AIR Securities may be issued as provided herein
without violation of any applicable law or regulation.


ii.              DELIVERY OF CERTIFICATES UPON EXERCISE.   AIR Notes and AIR
Warrants purchased hereunder shall be delivered to the Holder within five (5)
Trading Days after the delivery to the Company of the Notice of Exercise Form as
set forth above ("AIR SECURITIES DELIVERY DATE"). This AIR shall be deemed to
have been exercised on the date the payment of the Purchase Price is received by
the Company. The AIR Securities shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of the AIR Securities for all purposes, as of the date
the AIR has been exercised by payment to the Company of the Aggregate Exercise
Price to be paid by the Holder.  This AIR certificate is not required to be
delivered to the Company until fourteen (14) days after this AIR has been fully
exercised.


iii.              DELIVERY OF NEW AIRS UPON EXERCISE.  If this AIR shall have
been exercised in part prior to the Expiration Date and this AIR was delivered
to the Company in connection therewith, the Company shall, at the time of
delivery of the certificate or certificates representing the AIR Securities,
deliver to Holder a new AIR evidencing the rights of Holder to purchase the
unpurchased AIR Securities called for by this AIR, which new AIR shall in all
other respects be identical with this AIR.


iv.              RESCISSION RIGHTS.  If the Company fails to deliver to the
Holder a certificate or certificates representing the AIR Securities pursuant to
this Section 2(e)(iv) by the AIR Securities Delivery Date, then the Holder will
have the right, at Holder’s election, to enforce the exercise of this AIR or
rescind such exercise and in any event be entitled to actual damages incurred,
and the Company will not have the right thereafter to compel exercise of this
AIR.


v.              CHARGES, TAXES AND EXPENSES.  Issuance of certificates for AIR
Securities shall be made without charge to the Holder for any issue or transfer
tax or other incidental expense in respect of the issuance of such certificate,
all of which taxes and expenses shall be paid by the Company, and such AIR
Securities shall be issued in the name of the Holder or in such name or names as
may be directed by the Holder; PROVIDED,  HOWEVER, that in the event
certificates for AIR Securities are to be issued in a name other than the name
of the Holder, this AIR when surrendered for exercise shall be accompanied by
the Assignment Form attached hereto duly executed by the Holder; and the Company
may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.


 
C-2

--------------------------------------------------------------------------------

 




vi.              CLOSING OF BOOKS. The Company will not close its records in any
manner which prevents the timely exercise of this AIR, pursuant to the terms
hereof or the conversion of the Air Notes or exercise of the AIR Warrants.


SECTION 3.              NOTICE.   If (A) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (B) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the AIR Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities,  cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange. The
Holder is entitled to exercise this AIR during the 20-day period commencing the
date of such notice to the effective date of the event triggering such notice.


SECTION 4.              TRANSFER OF AIR.


a)              TRANSFERABILITY.  Subject to compliance with any applicable
securities laws, and provided such assignee agrees to be bound to the terms of
this Agreement and the Subscription Agreement, this AIR and all rights hereunder
are transferable, in whole or in part, upon surrender of this AIR at the
principal office of the Company, together with a written assignment of this AIR
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new AIR or AIRs in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new AIR evidencing
the portion of this AIR not so assigned, and this AIR shall promptly be
cancelled. An AIR, if properly assigned, may be exercised by a new holder for
the purchase of AIR Securities without having a new AIR issued.


              b)              NEW AIRS.  This AIR may be divided or combined
with other AIRs upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new AIRs are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new AIR or AIRs in exchange for the AIR or AIRs to be divided or combined in
accordance with such notice.


c)              AIR REGISTER.  The Company shall register this AIR, upon records
to be maintained by the Company for that purpose (the "AIR REGISTER"), in the
name of the record Holder hereof from time to time.  The Company may deem and
treat the registered Holder of this AIR as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.


 
C-3

--------------------------------------------------------------------------------

 


SECTION 5.              REDEMPTION.  Provided an Event of Default or an event
which with the passage of time or the giving of notice could become an Event of
Default has not occurred, whether or notsuch Event of Default has been cured,
the Company will have the option of redeeming this AIR in its entirety
(“Optional AIR Redemption”), by paying to the Holder a sum of money in cash
equal to one-half percent (1/2%) of the Principal amount of the AIR Notes which
may at such time be acquired by the Holder upon complete exercise of this AIR
(the “AIRRedemption Amount”).  The Company’s election to redeem must be by
notice in writing (“Notice of AIR Redemption”). The Notice of AIR Redemption
shall specify the date for such Optional Redemption (the “AIR Redemption Payment
Date”), which date shall be a date certain not sooner than ten (10) business
days after the date of the Notice of AIR Redemption (the “AIR Redemption
Period”).  A Notice of AIR Redemption, if given, must be given on the first
business day following ten (10) consecutive trading days (“Lookback Period”) on
each day during which (i) the closing bid price for the Common Stock as reported
by Bloomberg, LP for the Principal Market was equal to or greater than 150% of
the Conversion Price, (ii) the Aggregate Dollar Volume (as defined in the Note)
is not less than Fifty Thousand Dollars ($50,000), (iii) an Event of Default (as
defined in the Note) or an event which with the passage of time or the giving of
notice would become an Event of Default had not occurred, (iv) the closing price
on the Principal Market was not less than $0.10 (without giving effect to any
adjustments) and (v) the Registration Statement described in Section 11.1(i) of
the Subscription Agreement was effective and includes therein as registered for
public offer and sale, all of the Registrable Securities, including the Common
Stock issuable upon Conversion of the AIR Notes and exercise of the AIR Warrants
without giving effect to any Registration Cutback.   A Notice of AIR Redemption
shall not be effective with respect to any portion of the AIR for which the
Holder has previously delivered a Notice of Exercise or for exercises initiated
or made by the Holder during the AIR Redemption Period.  On the AIR Redemption
Payment Date, the Redemption Amount, less any portion of the AIR Redemption
Amount against which the Holder has permissibly exercised its rights, shall be
paid in good funds to the Holder. In the event the Company fails to pay the AIR
Redemption Amount on the AIR Redemption Payment Date as set forth herein, then
(i) such Notice of AIR Redemption will be null and void, (ii) Company will have
no right to deliver another Notice of AIR Redemption, and (iii) Company’s
failure may be deemed by Holder to be a non-curable Event of Default under the
Note.  A Notice of AIR Redemption may not be given nor may the Company
effectuate an Optional AIR Redemption without the consent of the Holder, if at
any time during the AIR Redemption Period an Event of Default, or an event which
with the passage of time or giving of notice could become an Event of Default
(whether or not such Event of Default has been cured), has occurred.  During the
Optional AIR Redemption Period, the Company must abide by all of its obligations
to the Holder.


SECTION 6.              MISCELLANEOUS.


a)              TITLE TO THE ADDITIONAL INVESTMENT RIGHT.  Prior to the
Expiration Date and subject to compliance with applicable laws and Section 4 of
this AIR, this AIR and all rights hereunder are transferable, in whole or in
part, at the office or agency of the Company by the Holder in person or by duly
authorized attorney, upon surrender of this AIR together with the Assignment
Form annexed hereto properly endorsed and an opinion of Holder’s counsel, if
required by the Company.  As a condition to such transfer, the transferee shall
sign an investment letter, and deliver such other documents, in form and
substance reasonably satisfactory to the Company.


b)              NO RIGHTS AS SHAREHOLDER. This AIR does not entitle the Holder
to any voting rights or other rights as a shareholder of the Company. Upon the
surrender of this AIR and the payment of the aggregate principal, the AIR
Securities so purchased shall be and be deemed to be issued to such Holder as
the record owner of such AIR Securities as of the close of business on the later
of the date of such surrender or payment.


c)              LOSS, THEFT, DESTRUCTION OR MUTILATION OF AIR.  The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this AIR or any
certificate relating to the AIR Securities, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the AIR, shall not include the posting of any bond), and upon
surrender and cancellation of such AIR or certificate, if mutilated, the Company
will make and deliver, at Holder’s expense, a new AIR or certificate of like
tenor and dated as of such cancellation, in lieu of such AIR or certificate.


 
C-4

--------------------------------------------------------------------------------

 




d)              ANTI-DILUTION.  The conversion price of the Air Notes, the
exercise price of the AIR Warrants and the number of shares of Common Stock
purchasable upon conversion and exercise shall be adjusted from and after the
date of issue of this AIR in the same manner and in the same proportions as is
applicable to the Note and Warrants.


SECTION 7.              INCORPORATION.   This AIR is subject to the terms of the
Subscription Agreement which is incorporated herein by this reference.  Without
limitation, the grant of the security interest set forth in Section 3, the
Company’s representations and warranties in Section 5, legal opinion
requirements set forth in Section 6, the covenants set forth in Section 9, the
indemnification set forth in Section 10, the Registration Rights set forth in
Section 11, and the provisions of Section 12 of the Subscription Agreement are
incorporated herein by this reference as if included herein, and shall relate
to, control and govern this certificate.
 
 
 
 
 

 


 
C-5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this AIR to be executed by its
officer thereunto duly authorized.




Dated: July ___, 2012


ADVANCED MEDICAL ISOTOPE CORPORATION








By: _____________________________________
Name:
Title:




 
C-6

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE




TO: [_______________


        (1) The undersigned hereby elects to purchase $________ principal amount
of secured convertible promissory notes of ADVANCED MEDICAL ISOTOPE CORPORATION
(the “Company”) pursuant to the terms of the attached AIR and tenders herewith
payment of the amount equal to such Stated Value.


        (2) Payment shall take the form of (check applicable box) in lawful
money of the United States,
 
o Cash;

o Wire Transfer; or
 
o Check




        (3) Please issue a certificate or certificates representing said AIR
Notes and AIR Warrants representing the right to purchase ___________ shares of
the Company’s Common Stock in the name of the undersigned or in such other name
as is specified below:


                  ________________________________________


The AIR Notes and AIR Warrants shall be delivered to the following:


                  ________________________________________


                  ________________________________________


                  ________________________________________


        (4) ACCREDITED INVESTOR. The undersigned is an "accredited investor" as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
____________________________________________________________
SIGNATURE OF AUTHORIZED SIGNATORY OF INVESTING ENTITY: _________________________
Name of Authorized Signatory:
________________________________________________________
Title of Authorized Signatory:
_________________________________________________________
Date:
____________________________________________________________________________




 
C-7

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


(To assign the foregoing AIR, execute this form and supply required
information.  Do not use this form to exercise the AIR.)




FOR VALUE RECEIVED, the foregoing AIR and all rights evidenced thereby are
hereby assigned to




_______________________________________________ whose address is
____________________


________________________________________________________________.




________________________________________________________________


                                          Dated:  ______________, _______




Holder's Signature: ______________________________________________________


Holder's Address:   ______________________________________________________


              ______________________________________________________________________




 
C-8

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
ESCROW AGREEMENT
 
 
This Agreement is dated as of the ___ day of July, 2012 among Advanced Medical
Isotope Corporation, a Delaware corporation (the “Company”), the subscribers
listed on Schedule 1 hereto (“Subscribers”), and Grushko & Mittman, P.C. (the
“Escrow Agent”):
 
W I T N E S S E T H:
 
WHEREAS, the Company and Subscribers have entered into a Subscription Agreement
calling for the sale by the Company to the Subscribers of  secured convertible
Notes, Warrants and Additional Investment Rights for an aggregate purchase price
of up to $1,250,000; and
 
WHEREAS, the parties hereto require the Company to deliver the Notes, Warrants
and Additional Investment Rights against payment therefor, with such Notes and
the Escrowed Funds to be delivered to the Escrow Agent, along with the other
documents, instruments and payments hereinafter described, to be held in escrow
and released by the Escrow Agent in accordance with the terms and conditions of
this Agreement; and
 
WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;
 
NOW THEREFORE, the parties agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
1.1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Subscription Agreement shall have the meanings
given to such terms in the Subscription Agreement.  Whenever used in this
Agreement, the following terms shall have the following respective meanings:


·           “Additional Investment Rights” shall have the meaning set forth in
Section 2(c) of the Subscription Agreement;
 
§           “Agreement” means this Agreement and all amendments made hereto and
thereto by written agreement between the parties;
 
§           “Collateral Agent” shall mean Alpha Capital Anstalt;
 
§           “Closing Date” shall have the meaning set forth in Section 1 of the
Subscription Agreement;
 
§           “Escrow Documents” shall mean the Company Documents and Subscriber
Documents;
 
§           “Fees” shall have the meaning set forth in Section 8(a) and on
Schedule 8(a) to the Subscription Agreement;
 
§           “Intercreditor Agreement” shall have the meaning set forth in
Section 9(y) of the Subscription Agreement;

 
D-1

--------------------------------------------------------------------------------

 

 
§           “Legal Opinion” means the original signed legal opinion referred to
in Section 6 of the Subscription Agreement;
 
§           “Lockup Agreement” shall have the meaning set forth in Section 9(x)
of the Subscription Agreement;
 
§           “Note” shall have the meaning set forth in the second recital to the
Subscription Agreement;
 
§           “Principal Amount” shall mean an aggregate of up to $1,250,000;
 
§           “Security Agreement” shall have the meaning set forth in Section 3
of the Subscription Agreement and shall include the deliveries required to be
made therewith at the time of execution;
 
§           “Subscriber Legal Fees” shall have the meaning set forth in Section
8(b) of the Subscription Agreement;
 
§           “Subscription Agreement” means the Subscription Agreement (and the
exhibits and schedules thereto) entered into or to be entered into by the
Company and Subscribers in reference to the sale and purchase of the Notes,
Warrants and Additional Investment Rights;
 
§            “Warrants” shall have the meaning set forth in Section 2(b) of the
Subscription Agreement;
 
§           Collectively, the Additional Investment Rights, Intercreditor
Agreement, Legal Opinion, Lockup Agreements, Notes, Security Agreement,
Warrants, and Subscription Agreement signed and executed by all signators
thereto other than the Subscribers, Fees and Subscriber Legal Fees are referred
to as “Company Documents”; and
 
§           Collectively, the Escrowed Payment, the Collateral Agent executed
Security Agreement, and the Subscribers executed Subscription Agreement and
Security Agreement are referred to as “Subscriber Documents.”
 
1.2.           Entire Agreement.  This Agreement along with the Company
Documents and the Subscriber Documents to which the Subscriber and the Company
or Subsidiary are a party constitute the entire agreement between the parties
hereto pertaining to the Company Documents and Subscriber Documents and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.  There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof, except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.
 
1.3.           Extended Meanings.  In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.
 
1.4.           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 
D-2

--------------------------------------------------------------------------------

 

 
 
1.5.           Headings.  The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
 
1.6.           Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  Both parties and the
individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
1.7.           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 1.6 hereof, each of the Company and Subscribers
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.
 
ARTICLE II
 
DELIVERIES TO THE ESCROW AGENT
 
2.1.           Company Deliveries.  On or before the Closing Date, the Company
shall execute and deliver the Company Documents to the Escrow Agent.
 
2.2.           Subscriber Deliveries.  On or before the Closing Date,
Subscribers shall execute and deliver the Subscription Agreements and Security
Agreement, shall cause the Collateral Agent to execute and deliver the Security
Agreement, and shall deliver the Escrowed Payment in cash, to the Escrow
Agent.  The Escrowed Payment will be delivered pursuant to the following wire
transfer instructions:


Citibank, N.A.
1155 6th Avenue
New York, NY 10036
ABA Number: 0210-00089
For Credit to: Grushko & Mittman, IOLA Trust Account
Account Number: 9997242837

 
D-3

--------------------------------------------------------------------------------

 

2.3.           Intention to Create Escrow Over Company Documents and Subscriber
Documents.  The Subscribers and Company intend that the Company Documents and
Subscriber Documents shall be held in escrow by the Escrow Agent pursuant to
this Agreement for their benefit as set forth herein.
 
2.4.           Escrow Agent to Deliver Company Documents and Subscriber
Documents.  The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.
 
ARTICLE III
 
RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS
 
3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:
 
(a)           On the Closing Date, the Escrow Agent will simultaneously release
the Company Documents to the Subscribers and release the Subscriber Documents to
the Company, except that:
 
(i)           the Fees will be released directly to the Broker and Due Diligence
Fee recipient identified on Schedule 8(a) to the Subscription Agreement;
 
(ii)           Subscriber Legal Fees will be released directly to the
Subscriber’s attorneys; and
 
(iii)           the Security Agreement will be released to the Collateral Agent.
 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Company and the
Subscribers, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.
 
(c)           Anything herein to the contrary notwithstanding, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a “Court Order”), the Escrow Agent shall
deliver the Company Documents and Subscriber Documents in accordance with the
Court Order.  Any Court Order shall be accompanied by an opinion of counsel for
the party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
3.2.           A Closing may take place on or before July 31, 2012.  After July
31, 2012, the Escrow Agent will promptly return the applicable Company Documents
to the Company and return the Subscriber Documents to the Subscriber.


3.3.           Acknowledgement of Company and Subscriber; Disputes.  The Company
and the Subscribers acknowledge that the only terms and conditions upon which
the Company Documents and Subscriber Documents are to be released are set forth
in Sections 3 and 4 of this Agreement.  The Company and the Subscribers reaffirm
their agreement to abide by the terms and conditions of this Agreement with
respect to the release of the Company Documents and Subscriber Documents.  Any
dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscribers.


ARTICLE IV


CONCERNING THE ESCROW AGENT

 
D-4

--------------------------------------------------------------------------------

 



4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:
 
(a)           The Subscribers and Company acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Subscribers or Company is entitled to receipt of
the Company Documents and Subscriber Documents pursuant to any other agreement
or otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent gives its own similar property; and (vi) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.
 
(b)           The Subscribers and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Agreement.  The Subscribers and Company, jointly and
severally, agree to indemnify and hold harmless the Escrow Agent and any of
Escrow Agent’s partners, employees, agents and representatives for any action
taken or omitted to be taken by Escrow Agent or any of them hereunder, including
the fees of outside counsel and other costs and expenses of defending itself
against any claim or liability under this Agreement, except in the case of gross
negligence or willful misconduct on Escrow Agent’s part committed in its
capacity as Escrow Agent under this Agreement.  The Escrow Agent shall owe a
duty only to the Subscribers and Company under this Agreement and to no other
person.
 
(c)           The Subscribers and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Subscribers
and the Company.  Prior to the effective date of the resignation as specified in
such notice, the Subscribers and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Company Documents and Subscriber
Documents to a substitute Escrow Agent selected by the Subscribers and
Company.  If no successor Escrow Agent is named by the Subscribers and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.
 
(e)           Other than in connection with the Subscriber Legal Fees, the
Escrow Agent does not have and will not have any interest in the Company
Documents and Subscriber Documents, but is serving only as escrow agent, having
only possession thereof.  The Escrow Agent shall not be liable for any loss
resulting from the making or retention of any investment in accordance with this
Escrow Agreement.

 
D-5

--------------------------------------------------------------------------------

 

 
(f)           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
(g)           The Escrow Agent shall be permitted to act as counsel for the
Subscribers in any dispute as to the disposition of the Company Documents and
Subscriber Documents, in any other dispute between the Subscribers and Company,
whether or not the Escrow Agent is then holding the Company Documents and
Subscriber Documents and continues to act as the Escrow Agent hereunder.
 
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.
 
4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:
 
(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscribers and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscribers and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement.  The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents.  The Escrow Agent shall have the right to retain counsel
if it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.
 
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Subscribers and Company or to
any other person, firm, corporation or entity by reason of such compliance.
 
ARTICLE V
 
GENERAL MATTERS
 
5.1.           Termination.  This escrow shall terminate upon the release of all
of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscribers and Company.
 
5.2.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:

 
D-6

--------------------------------------------------------------------------------

 

 
 
(a)           If to the Company, to:


Advanced Medical Isotope Corporation
6208 W. Okanogan Avenue
Kennewick, WA 99336
Attn: James C. Katzaroff, CEO
Fax: (509) 736-4007


With a copy by fax only to (which shall not constitute notice):


Honorable Steven S. Honigman
500 East 77th Street
New York, New York 10162
Fax: (917) 591-7364




(b)           If to the Subscribers: to the addresses set forth on Schedule 1


With a copy by facsimile only to (which shall not constitute notice):
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575




(c)           If to the Escrow Agent, to:
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 
5.3.           Interest.  The Escrowed Payment shall not be held in an interest
bearing account nor will interest be payable in connection therewith.  In the
event the Escrowed Payment is deposited in an interest bearing account, any
interest earned on the Escrowed Payment will be paid in the New York State
Client Protection Fund or for a similar purpose.
 
5.4.           Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

 
D-7

--------------------------------------------------------------------------------

 

 
5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 
5.6.           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.
 
5.7.           Agreement.  Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.
 
 
 
 
 
 
 
 
 

 
D-8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed and delivered this
Escrow  Agreement, as of the date first written above.


COMPANY:
ADVANCED MEDICAL ISOTOPE CORPORATION
a Delaware corporation




By: _____________________________________
                                                                Name:
Title:


ESCROW AGENT:


GRUSHKO & MITTMAN, P.C.




By: ____________________________________
                    Name:




SUBSCRIBERS:




ALPHA CAPITAL ANSTALT 
WHALEHAVEN CAPITAL FUND LIMITED









By:
____________________________________                                                                                     By:
__________________________________
Name:                                                                                                                                                                
 Name:
Title:                                                                                                                                                                 
  Title:




BRIO CAPITAL
L.P.                                                                                                                                    
      ELLIS INTERNATIONAL LP








By:
____________________________________                                                                                     By:
__________________________________
Name:                                                                                                                                                                  
    Name:
Title:                                                                                                                                                                         Title:

 
D-9

--------------------------------------------------------------------------------

 

SCHEDULE 1
(SUBSCRIBERS)




SUBSCRIBERS AND ADDRESSES
PURCHASE
PRICE AND NOTE PRINCIPAL
WARRANTS
ADDITIONAL INVESTMENT RIGHTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504
$400,000.00
   
BRIO CAPITAL L.P.
100 Merrick Road, Suite 401W
Rockville Centre, NY 11570
Fax: (516) 706-3147
$150,000.00
   

 
 
 
 
D-10

--------------------------------------------------------------------------------

 
 
EXHIBIT E

 
SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of July __, 2012 (this “Agreement”), is among
Advanced Medical Isotope Corporation, a Delaware corporation (the “Company”),
each Subsidiary of the Company which shall become a party to this Agreement by
execution and delivery of the form annexed hereto as Annex A and the Subsidiary
Guaranty annexed thereto (each such Subsidiary, the “Guarantor” and together
with the Company, the “Debtors”), Alpha Capital Anstalt, as collateral agent
(the “Collateral Agent”) for and the holders of the Company’s Secured
Convertible Notes due _______________________ (18 months from Issue Date) which
were issued on July ___, 2012, in the original aggregate principal amount of up
to $1,250,000 (collectively, the “Notes”) (collectively, the “Secured Parties”).


W I T N E S S E T H:


WHEREAS, pursuant to the Subscription Agreement (as defined in the Notes), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Notes;


WHEREAS, additional secured convertible notes may be issued in connection with
the exercise of the Additional Investment Rights, with such additional Notes as
same may be issued and outstanding from time to time being included in the
definition of “Notes” as employed herein;


WHEREAS, pursuant to a certain Subsidiary Guaranty to be dated as of the date of
the Additional Debtor Joinder, and Subsidiary Guaranty (the “Guaranty”), forms
of which are annexed hereto as Annex A, the Guarantor agrees to guarantee and
act as surety for payment of such Notes, and other obligations of the Company;


WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, each Debtor has agreed to execute and deliver to the Collateral Agent
this Agreement and to grant Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in certain property of such Debtor to
secure the prompt payment, performance and discharge in full of all of the
Debtors’ obligations under the Notes and Transaction Documents.


NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 8 or 9 of the
UCC (such as “account,” “chattel paper,” “commercial tort claim,” “deposit
account,” “document,” “equipment,” “fixtures,” “general intangibles,” “goods,”
“instruments,” “inventory,” “investment property,” “letter-of-credit rights,”
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 8 or 9 of the UCC, as applicable.  Upper case terms
shall have the meanings attributed to them in the Subscription Agreement.


(a)           “Collateral” means the collateral in which the Collateral Agent is
granted a security interest by this Agreement and which shall include the
following personal property of the Debtors, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the disposition, sale or transfer of the Collateral and of
insurance covering the same and of any tort claims in connection therewith, and
all dividends, interest, cash, notes, securities, equity interest or other
property at any time and from time to time acquired, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged
Securities (as defined below):


 
E-1

--------------------------------------------------------------------------------

 






(i)           All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory;


(ii)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents (as defined
herein), agreements related to the Pledged Securities (as defined herein),
licenses, distribution and other agreements, computer software (whether
“off-the-shelf,” licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, and
income tax refunds;


(iii)            All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
raw materials, timber cut or to be cut, oil, gas, hydrocarbons, and minerals
extracted or to be extracted, equipment, motor vehicles and trucks which any of
the same may represent, and all right, title, security and guaranties with
respect to each account, including any right of stoppage in transit;


(iv)           All documents, letter-of-credit rights, instruments and chattel
paper;


(v)           All commercial tort claims;


(vi)           All deposit accounts and all cash (whether or not deposited in
such deposit accounts);


(vii)           All investment property;


(viii)           All supporting obligations;


(ix)           All files, records, books of account, business papers, and
computer programs; and


(x)           the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.


Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in Guarantor, including, without limitation, the shares
of capital stock and the other equity interests listed on Schedule H  hereto (as
the same may be modified from time to time pursuant to the terms hereof), and
any other shares of capital stock and/or other equity interests of any other
direct or indirect Subsidiary of any Debtor obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.


 
E-2

--------------------------------------------------------------------------------

 




 
Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.
 
(b)           “Intellectual Property” means the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all patents of the
United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.


(c)           “Majority in Interest” means, at any time of determination, the
holders of more than fifty percent (50%) (based on then-outstanding principal
amounts of Notes at the time of such determination) of the Notes.


(d)           “Necessary Endorsement” means undated stock powers endorsed in
blank and other proper instruments of assignment duly executed and such other
instruments or documents as the Collateral Agent (as that term is defined below)
may reasonably request.


(e)           “Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of any Debtor to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Notes, the Guaranty and obligations under
any other Transaction Document, instrument, agreement or other document executed
and/or delivered in connection herewith or therewith in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes and any other Transaction Documents,
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.


 
E-3

--------------------------------------------------------------------------------

 






(f)           “Organizational Documents” means with respect to any Debtor, the
documents by which such Debtor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Debtor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).


(g)           “Pledged Securities” shall have the meaning ascribed to such term
in Section 4(i).


(h)           “UCC” means the Uniform Commercial Code of the State of New York
and or any other applicable law of any state or states which has jurisdiction
with respect to all, or any portion of, the Collateral or this Agreement, from
time to time. It is the intent of the parties that defined terms in the UCC
should be construed in their broadest sense so that the term “Collateral” will
be construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


2.           Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Parties a security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).


3.           Delivery of Certain Collateral. Contemporaneously or prior to the
execution of this Agreement, each Debtor shall deliver or cause to be delivered
to the Collateral Agent, any and all certificates and other instruments or
documents representing any of the Collateral, in each case, together with all
Necessary Endorsements.


4.           Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties and Collateral Agent concurrently
herewith (the “Disclosure Schedules”), which Disclosure Schedules shall be
deemed a part hereof.  As of the date hereof, each Debtor represents and
warrants to the Secured Parties as follows and, until the repayment in full of
the Obligations, covenants and agrees with, the Secured Parties as follows:


(a)           Each Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated herein
have been duly authorized by all necessary action on the part of such Debtor and
no further action is required by such Debtor. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of each
Debtor, enforceable against each Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.


 
E-4

--------------------------------------------------------------------------------

 




(b)           The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A  attached hereto. Except as
specifically set forth on Schedule A, each Debtor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property or on the Collateral except for Permitted
Liens (as defined in the Subscription Agreement), which are identified on
Schedule B hereto. Except as disclosed on Schedule A and except for Collateral
to be held by the Collateral Agent, none of such Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor.


(c)           Except for Permitted Liens and except as set forth on Schedule B
attached hereto, the Debtors are the sole owner of the Collateral (except for
non-exclusive licenses granted by any Debtor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interests. Except as
set forth on Schedule B attached hereto, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral.


(d)           No written claim has been received that any Collateral or any
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to any Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to any Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.


(e)           Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A  attached hereto and may not
relocate such books of account and records or tangible Collateral except in the
ordinary course of sales unless it delivers to the Secured Parties at least 15
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of the Secured Parties a valid, perfected
and continuing perfected first priority lien in the Collateral, except as
otherwise permitted hereby.


(f)           This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens securing
the payment and performance of the Obligations. Upon making the filings
described in the immediately following paragraph, all security interests created
hereunder in any Collateral that may be perfected by filing Uniform Commercial
Code financing statements shall have been duly perfected. Except for the filing
of the Uniform Commercial Code financing statements referred to in the
immediately following paragraph, the recordation of the Intellectual Property
Security Agreement (as defined below) with respect to copyrights and copyright
applications in the United States Copyright Office referred to in paragraph (m),
the execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Debtors, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created  hereunder.  Without limiting the
generality of the foregoing, except for the filing of said financing statements,
the recordation of said Intellectual Property Security Agreement, and the
execution and delivery of said deposit account control agreements, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (iii) the enforcement of the rights of the Collateral Agent and
the Secured Parties hereunder.


 
E-5

--------------------------------------------------------------------------------

 




(g)           Each Debtor hereby authorizes the Collateral Agent to file one or
more financing statements under the UCC, with respect to the Security Interests,
with the proper filing and recording agencies in any jurisdiction deemed proper
by it and authorizes Collateral Agent to take any other action in Collateral
Agent’s absolute discretion to effectuate, memorialize and protect Secured
Parties’ interest and rights under this Agreement.


(h)           The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor or, to the knowledge of any Debtor, any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to any Debtor or (ii) to the
knowledge of each Debtor, conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing any Debtor’s debt or otherwise)
or other understanding to which such Debtor is a party or by which any property
or asset of any Debtor is bound or affected. If any, all required consents
(including, without limitation, from stockholders or creditors of any Debtor)
necessary for any Debtor to enter into and perform its obligations hereunder
have been obtained.


(i)           The capital stock and other equity interests listed on Schedule H
hereto (the “Pledged Securities”) represent all of the capital stock and other
equity interests of the Guarantor, and other Subsidiaries, if any, and represent
all capital stock and other equity interests owned, directly or indirectly, by
the Company. All of the Pledged Securities, if applicable, are validly issued,
fully paid and nonassessable, and the Company is the legal and beneficial owner
of the Pledged Securities, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens.


(j)           The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.


(k)           Except for Permitted Liens, each Debtor shall at all times
maintain the liens and Security Interests provided for hereunder as valid and
perfected first priority liens and security interests in the Collateral in favor
of the Secured Parties until this Agreement and the Security Interest hereunder
shall be terminated pursuant to Section 14 hereof. Each Debtor hereby agrees to
defend the same against the claims of any and all persons and entities. Each
Debtor shall safeguard and protect all Collateral for the account of the Secured
Parties.  Upon request of the Collateral Agent, each Debtor will sign and
deliver to the Collateral Agent on behalf of the Secured Parties at any time or
from time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to the Collateral Agent and will pay the cost of filing
the same in all public offices wherever filing is, or is deemed by the
Collateral Agent to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, each Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens (other than Permitted
Liens) that may be required to maintain the priority of the Security Interest
hereunder.


(l)           Other than with respect to Permitted Liens, no Debtor will
transfer, pledge, hypothecate, encumber, license, sell or otherwise dispose of
any of the Collateral (except for non-exclusive licenses granted by a Debtor in
its ordinary course of business, sales of inventory by a Debtor in its ordinary
course of business and disposition of obsolete equipment) without the prior
written consent of the Collateral Agent.


 
E-6

--------------------------------------------------------------------------------

 




(m)           Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.


(n)           Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Collateral Agent, that (a) the Collateral Agent will be named as
lender loss payee and additional insured under each such insurance policy; and
(b) if such insurance is proposed to be cancelled or materially changed for any
reason whatsoever, such insurer or the Company will promptly notify the
Collateral Agent. In addition, the Collateral Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the Company or the insurer of any such
default. If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$100,000, loss payments in each instance will be applied by the applicable
Debtor to the repair and/or replacement of property with respect to which the
loss was incurred to the extent reasonably feasible, and any loss payments or
the balance thereof remaining, to the extent not so applied, shall be payable to
the applicable Debtor; provided , however , that payments received by any Debtor
after an Event of Default occurs and is continuing or in excess of $100,000 for
any occurrence or series of related occurrences shall be paid to the Collateral
Agent on behalf of the Secured Parties and, if received by such Debtor, shall be
held in trust for the Secured Parties and immediately paid over to the
Collateral Agent unless otherwise directed in writing by the Collateral Agent.
Copies of such policies or the related certificates, in each case, naming the
Collateral Agent as lender loss payee and additional insured shall be delivered
to the Collateral Agent at least annually and at the time any new policy of
insurance is issued.


(o)           Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise Collateral Agent promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest.


(p)           Each Debtor shall promptly execute and deliver to the Collateral
Agent such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Collateral Agent may from time to time request and
may in its sole discretion deem necessary to perfect, protect or enforce the
Secured Parties’ security interest in the Collateral including, without
limitation, one or more deposit account control agreements, and if applicable,
the execution and delivery of a separate security agreement with respect to each
Debtor’s Intellectual Property (“Intellectual Property Security Agreement”) in
which the Secured Parties have been granted a security interest hereunder, all
substantially in forms reasonably acceptable to the Collateral Agent, which
Intellectual Property Security Agreement, and other such documents and
agreements other than as stated therein, shall be subject to all of the terms
and conditions hereof.


(q)           Each Debtor shall permit the Collateral Agent and its
representatives and agents to inspect the Collateral during normal business
hours and upon reasonable prior notice, and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Collateral Agent from
time to time.


(r)           Each Debtor shall take commercially reasonable steps necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.


 
E-7

--------------------------------------------------------------------------------

 






(s)           Each Debtor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.


(t)           All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of any Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished and in
light of the circumstances under which such statements were made.


(u)           Each Debtor shall at all times preserve and keep in full force and
effect its existence and good standing and any rights and franchises material to
its business.


(v)           No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or add any new fictitious name unless it provides at least
15 days prior written notice to the Collateral Agent of such change and, at the
time of such written notification, such Debtor provides any financing statements
or fixture filings necessary to perfect and continue the perfection of the
Security Interests granted and evidenced by this Agreement.


(w)           Except in the ordinary course of business, no Debtor may consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Collateral Agent which shall not be unreasonably withheld.


(x)           No Debtor may relocate its chief executive office to a new
location without providing 15 days prior written notification thereof to the
Secured Parties and provided that at the time of such written notification, such
Debtor provides any financing statements necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.


(y)           Each Debtor was organized and remains organized solely under the
laws of the state set forth next to such Debtor’s name in Schedule D  attached
hereto, which Schedule D  sets forth each Debtor’s organizational identification
number or, if any Debtor does not have one, states that one does not exist.


(z)


(i)           The actual name of each Debtor is the name set forth in Schedule D
attached hereto;


(ii)           no Debtor has any trade names except as set forth on Schedule
E  attached hereto;


(iii)           no Debtor has used any name other than that stated in the
preamble hereto or as set forth on Schedule E  for the preceding five years; and


(iv)           no entity has merged into any Debtor or been acquired by any
Debtor within the past five years except as set forth on Schedule E.


(aa)           At any time that any Collateral consists of instruments,
certificated securities or other items that require or permit possession by a
secured party to perfect the security interest created hereby, the applicable
Debtor shall deliver such Collateral to the Collateral Agent.


 
E-8

--------------------------------------------------------------------------------

 




(bb)           During the continuance of an Event of Default, each Debtor, in
its capacity as issuer, hereby agrees to comply with any and all orders and
instructions of Collateral Agent regarding the Pledged Securities consistent
with the terms of this Agreement without the further consent of any Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
each Debtor agrees, solely with respect to the Pledged Securities, that it shall
not enter into a similar agreement (or one that would confer “control” within
the meaning of Article 8 of the UCC) with any other person or entity.


(cc)           each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Collateral Agent or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the applicable
Debtor shall cause the underlying chattel paper to be “marked” within the
meaning of Section 9-105 of the UCC (or successor section thereto).


(dd)           If there is any investment property or deposit account included
as Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall at the request of the Collateral Agent
cause such an account control agreement, in form and substance in each case
satisfactory to the Collateral Agent, to be entered into and delivered to the
Collateral Agent for the benefit of the Secured Parties.


(ee)           To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Parties.


(ff)           To the extent that any Collateral is in the possession of any
third party, the applicable Debtor shall join with the Collateral Agent in
notifying such third party of the Secured Parties’ security interest in such
Collateral and shall use commercially reasonable efforts to obtain an
acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance reasonably satisfactory to the Collateral
Agent.


(gg)           If any Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Collateral Agent.


(hh)           Each Debtor shall promptly provide written notice to the
Collateral Agent of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Collateral Agent an assignment of
claims for such accounts and cooperate with the Collateral Agent in taking any
other steps required, in its judgment, under the Federal Assignment of Claims
Act or any similar federal, state or local statute or rule to perfect or
continue the perfected status of the Security Interests in such accounts and
proceeds thereof.


(ii)           The Company shall cause each subsidiary of the Company to
promptly become a party hereto (an “Additional Debtor”), by executing and
delivering an Additional Debtor Joinder substantially in the form of Annex
A  attached hereto and comply with the provisions hereof applicable to the
Debtors. Concurrent therewith, the Additional Debtor shall deliver replacement
schedules for, or supplements to all other Disclosure Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Collateral Agent may reasonably request. Upon delivery of the foregoing to the
Collateral Agent, the Additional Debtor shall be and become a party to this
Agreement with the same rights and obligations as the Debtors, for all purposes
hereof as fully and to the same extent as if it were an original signatory
hereto and shall be deemed to have made the representations, warranties and
covenants set forth herein as of the date of execution and delivery of such
Additional Debtor Joinder (other than representations and warranties that
specifically refer to an earlier date), and all references herein to the
“Debtors” shall be deemed to include each Additional Debtor.


 
E-9

--------------------------------------------------------------------------------

 






(jj)           Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Notes.


(kk)           Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor. Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Collateral Agent on the books of such issuer. Further, except
with respect to certificated securities delivered to the Collateral Agent, the
applicable Debtor shall deliver to Collateral Agent an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by Collateral Agent during the continuation of an Event of Default, such issuer
will transfer the record ownership of such Pledged Securities into the name of
any designee of the Collateral Agent, will take such steps as may be necessary
to effect the transfer, and will comply with all other instructions of the
Collateral Agent regarding such Pledged Securities without the further consent
of the applicable Debtor.


(ll)           In the event that, upon an occurrence of an Event of Default,
Collateral Agent shall sell all or any of the Pledged Securities to another
party or parties (herein called the “Transferee”) or shall purchase or retain
all or any of the Pledged Securities, each Debtor shall, to the extent
applicable: (i) deliver to Collateral Agent or the Transferee, as the case may
be, the articles of incorporation, bylaws, minute books, stock certificate
books, corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its commercially reasonable efforts to obtain resignations of the
persons then serving as officers and directors of the Debtors and their direct
and indirect subsidiaries, if so requested; and (iii) use its commercially
reasonable efforts to obtain any approvals that are required by any governmental
or regulatory body in order to permit the sale of the Pledged Securities to the
Transferee or the purchase or retention of the Pledged Securities by Collateral
Agent and allow the Transferee or Collateral Agent to continue the business of
the Debtors and their direct and indirect subsidiaries.


(mm)           Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Collateral Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.


(nn)           Each Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be reasonably
necessary or desirable, or as the Collateral Agent may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Agent to exercise and enforce
Collateral Agent’s rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.


(oo)           Schedule F attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof.


 
E-10

--------------------------------------------------------------------------------

 




Schedule F lists all material licenses in favor of any Debtor for the use of any
patents, trademarks, copyrights and domain names as of the date hereof. All
material patents and trademarks of the Debtors have been duly recorded at the
United States Patent and Trademark Office and all material copyrights of the
Debtors have been duly recorded at the United States Copyright Office.


(pp)           Except as set forth on Schedule G attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.


5.           Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Collateral Agent’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.


6.           Defaults. The following events shall be “Events of Default”:


(a)           The occurrence of an Event of Default (as defined in the Notes)
under the Notes;


(b)           Any representation or warranty of any Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;


(c)           The failure by any Debtor to observe or perform any of its
obligations hereunder for five (5) days after delivery to such Debtor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
using best efforts to cure same in a timely fashion; or


(d)           If any material provision of this Agreement shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Debtor, or a proceeding shall be commenced by
any Debtor, or by any governmental authority having jurisdiction over any
Debtor, seeking to establish the invalidity or unenforceability thereof, or any
Debtor shall deny that any Debtor has any liability or obligation purported to
be created under this Agreement.


7.           Duty to Hold In Trust.


(a)           During the continuance of an Event of Default, each Debtor shall,
upon receipt of any revenue, income, dividend, interest or other sums subject to
the Security Interests, whether payable pursuant to the Notes or otherwise, or
of any check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Parties
and shall forthwith endorse and transfer any such sums or instruments, or both,
to the Collateral Agent for distribution to the Secured Parties, pro-rata in
proportion to their respective then-currently outstanding principal amount of
Notes for application to the satisfaction of the Obligations (and if any Note is
not outstanding, pro-rata in proportion to the initial purchases of the
remaining Notes).


(b)           If any Debtor shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) hold the same in trust on behalf of and
for the benefit of the Secured Parties; and (ii) to deliver any and all
certificates or instruments evidencing the same to Collateral Agent on or before
the close of business on the fifth business day following the receipt thereof by
such Debtor, in the exact form received together with the Necessary
Endorsements, to be held by Collateral Agent subject to the terms of this
Agreement as Collateral.


 
E-11

--------------------------------------------------------------------------------

 




8.           Rights and Remedies Upon Default.


(a)           After the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right to exercise all of the
remedies conferred hereunder and under the Notes, and the Collateral Agent shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Collateral Agent, for the benefit of the Secured Parties, shall
have the following rights and powers:


(i)           The Collateral Agent shall have the right to take possession of
the Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, so long as the same can be accomplished without
breach of the peace and otherwise in compliance with applicable law, and each
Debtor shall assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Debtor’s premises or elsewhere, and make available to the Collateral Agent,
without rent, all of such Debtor’s respective premises and facilities for the
purpose of the Collateral Agent taking possession of, removing or putting the
Collateral in saleable or disposable form.


(ii)           Upon notice to the Debtors by Collateral Agent, all rights of
each Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of each Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Collateral Agent shall have the right to
receive, for the benefit of the Secured Parties, any interest, cash dividends or
other payments on the Collateral and, at the option of Collateral Agent, to
exercise in such Collateral Agent’s discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, Collateral Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.


(iii)           The Collateral Agent shall have the right, upon five business
days prior written notice to Debtors, to seek an Order from a court appointing a
Trustee  to operate the business of each Debtor using the Collateral and shall
otherwise have the right to assign, sell, lease or otherwise dispose of and
deliver all or any part of the Collateral, at public or private sale or
otherwise, either with or without special conditions or stipulations, for cash
or on credit or for future delivery, in such parcel or parcels and at such time
or times and at such place or places, and upon such terms and conditions as are
commercially reasonable.  Upon each such sale, lease, assignment or other
transfer or disposition of Collateral, the Collateral Agent, for the benefit of
the Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.


 
E-12

--------------------------------------------------------------------------------

 




(iv)           The Collateral Agent shall have the right (but not the
obligation) to notify any account debtors and any obligors under instruments or
accounts to make payments directly to the Collateral Agent, on behalf of the
Secured Parties, and to enforce the Debtors’ rights against such account debtors
and obligors.


(v)           The Collateral Agent, for the benefit of the Secured Parties, may
(but is not obligated to) direct any financial intermediary or any other person
or entity holding any investment property to transfer the same to the Collateral
Agent, on behalf of the Secured Parties, or its designee.


(vi)           The Collateral Agent may (but is not obligated to) transfer any
or all Intellectual Property registered in the name of any Debtor at the United
States Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any purchaser of any Collateral.


(b)           The Collateral Agent shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Collateral Agent may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Collateral
Agent sells any of the Collateral on credit, the Debtors will only be credited
with payments actually made by the purchaser. In addition, each Debtor waives
any and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Collateral Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.


(c)           If any notice to Debtor of the sale or other disposition of
Collateral is required by then applicable law, five business (5) days prior
written notice (which Debtor agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtor of the
time and place of any sale of Collateral.  The rights granted in this Section
are in addition to any and all rights available to Collateral Agent under the
Uniform Commercial Code.


(d)           For the purpose of enabling the Collateral Agent to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, each Debtor hereby grants to the Collateral Agent,
for the benefit of the Collateral Agent and the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Debtor) to use, license or sublicense during the
continuance of an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.


9.           Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, if any, to
the reasonable attorneys’ fees and expenses incurred by the Collateral Agent in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral, and then to satisfaction of
the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of Notes at the time of any such determination), and then to
the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the applicable Debtor any surplus proceeds. If,
upon the sale, license or other disposition of the Collateral, the proceeds
thereof are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Debtors will be liable for the deficiency, together with
interest thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, each Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.


 
E-13

--------------------------------------------------------------------------------

 




10.           Securities Law Provision. Each Debtor recognizes that Collateral
Agent may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may reasonably be obliged to resort
to one or more sales to a restricted group of purchasers who may be required to
agree to acquire the Pledged Securities for their own account, for investment
and not with a view to the distribution or resale thereof. Each Debtor agrees
that sales so made may be at prices and on terms less favorable than if the
Pledged Securities were sold to the public, and that Collateral Agent has no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. Each Debtor shall cooperate with Collateral Agent in its
attempt to satisfy any requirements under the Securities Laws (including,
without limitation, registration thereunder if requested by Collateral Agent)
applicable to the sale of the Pledged Securities by Collateral Agent.


11.           Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Collateral Agent. The Debtors shall also pay all
other claims and charges which in the reasonable opinion of the Collateral Agent
is reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtors will also, upon demand, pay to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Collateral Agent, for the benefit of the Secured Parties, may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Notes.  Until so paid, any fees payable hereunder
shall be added to the principal amount of the Notes and shall bear interest at
the Default Rate.


12.           Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Collateral Agent nor
any Secured Party (i) has any duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, or (ii) has any obligation to clean-up or otherwise
prepare the Collateral for sale, and (b) each Debtor shall remain obligated and
liable under each contract or agreement included in the Collateral to be
observed or performed by such Debtor thereunder. Neither the Collateral Agent
nor any Secured Party shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating to
any of the Collateral, nor shall the Collateral Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any Secured Party
in respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Collateral Agent or to which the
Collateral Agent or any Secured Party may be entitled at any time or times.
 
 
 
E-14

--------------------------------------------------------------------------------

 


13.           Security Interests Absolute. All rights of the Secured Parties and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or non-perfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Debtor waives any defense arising by reason of the application of the statute of
limitations to any Obligations secured hereby.


14.           Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtors contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.


15.           Power of Attorney; Further Assurances.


(a)           Each Debtor authorizes the Collateral Agent, and does hereby make,
constitute and appoint the Collateral Agent and its officers, agents, successors
or assigns with full power of substitution, as such Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or such
Debtor, after the occurrence and during the continuance of an Event of Default,
(i) to endorse any note, checks, drafts, money orders or other instruments of
payment (including, without limitation, payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Collateral Agent; (ii) to sign and endorse any financing
statement pursuant to the UCC or any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; (v) to transfer any
Intellectual Property or provide licenses respecting any Intellectual Property;
and (vi) generally, at the option of the Collateral Agent, and at the expense of
the Debtors, at any time, or from time to time, to execute and deliver any and
all documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtors might or
could do; and each Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.


 
E-15

--------------------------------------------------------------------------------

 






(b)           On a continuing basis, each Debtor will make, execute,
acknowledge, deliver, file and record, as the case may be, with the proper
filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule C attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Collateral Agent, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Collateral
Agent the grant or perfection of a perfected security interest in all the
Collateral under the UCC.


(c)           Each Debtor hereby irrevocably appoints the Collateral Agent as
such Debtor’s attorney-in-fact, with full authority in the place and instead of
such Debtor and in the name of such Debtor, from time to time, after notice to
Debtor, if applicable, to take any action permitted under this Agreement and to
execute any instrument which the Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Collateral Agent.
This power of attorney is coupled with an interest and shall be irrevocable for
the term of this Agreement and thereafter as long as any of the Obligations
shall be outstanding.


16.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by a reputable overnight courier service with
charges prepaid, or (d) transmitted by hand delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (i) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours), (ii) on the first business day following the date
deposited with an overnight courier service with charges prepaid, or (iii) on
the fifth business day following the date of mailing pursuant to subpart (b)
above, or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:


To Debtor, to:                                                   Advanced
Medical Isotope Corporation
6208 W. Okanogan Avenue
Kennewick, WA 99336
Attn: James C. Katzaroff, CEO
Fax: (509) 973-6407


With a copy by fax only to
(which shall not constitute notice):                Honorable Steven S. Honigman


 
E-16

--------------------------------------------------------------------------------

 




500 East 77th Street
New York, New York 10162
Fax: (917) 591-7364




To the Collateral Agent:                                  Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504


If to Debtor or Collateral Agent,
with a copy by telecopier only to:                  Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575


17.           Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Collateral Agent shall have the right, in its sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.


18.           Appointment of Collateral Agent. The Secured Parties hereby
appoint Alpha Capital Anstalt to act as their agent (“Collateral Agent”) for
purposes of exercising any and all rights and remedies of the Secured Parties
hereunder. Such appointment shall continue until revoked in writing by a
Majority in Interest, at which time a Majority in Interest shall appoint a new
Collateral Agent. The Collateral Agent shall have the rights, responsibilities
and immunities set forth in Annex B hereto.


19.           Miscellaneous.


(a)           No course of dealing between the Debtors and the Collateral Agent,
nor any failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder or under the Notes
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.


(b)           All of the rights and remedies of the Collateral Agent with
respect to the Collateral, whether established hereby or by the Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.


(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto. No provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Debtors and
Collateral Agent or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.


 
E-17

--------------------------------------------------------------------------------

 


(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions,covenants and restrictions
set forth herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated, and the parties hereto shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.


(f)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Debtors may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of a Majority in Interest (other than by merger). Any Secured
Party may assign any or all of its rights under this Agreement to any Person to
whom such Secured Party assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound, with respect to the transferred
Obligations, by the provisions of this Agreement that apply to the “Secured
Parties.”


(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.


(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each Debtor agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Notes (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan. Each Debtor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such proceeding.


(i)           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile or other electronic transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature were the original thereof.


 
E-18

--------------------------------------------------------------------------------

 
 


(j)           All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder.


(k)           Each Debtor shall indemnify, reimburse and hold harmless the
Collateral Agent and the Secured Parties and their respective partners, members,
shareholders, officers, directors, employees and agents (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, nonappealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the
Subscription Agreement (as such term is defined in the Notes) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.


(l)           Nothing in this Agreement shall be construed to subject Collateral
Agent or any Secured Party to liability as a partner in any Debtor or any if its
direct or indirect subsidiaries that is a partnership or as a member in any
Debtor or any of its direct or indirect subsidiaries that is a limited liability
company, nor shall Collateral Agent or any Secured Party be deemed to have
assumed any obligations under any partnership agreement or limited liability
company agreement, as applicable, of any such Debtor or any if its direct or
indirect subsidiaries or otherwise, unless and until any such Secured Party
exercises its right to be substituted for such Debtor as a partner or member, as
applicable, pursuant hereto.


(m)           To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of any Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtors hereby grant such consent and approval
and waive any such noncompliance with the terms of said documents.




[SIGNATURE PAGES FOLLOW]


 
E-19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.




ADVANCED MEDICAL ISOTOPE CORPORATION
       
By:
   
Name:
 
Title:
       





COLLATERAL AGENT


ALPHA CAPITAL ANSTALT


       
By:
   
Name:
 
Title:
       








 
E-20

--------------------------------------------------------------------------------

 


 
OMNIBUS SECURED PARTY SIGNATURE PAGE TO
 
ADVANCED MEDICAL ISOTOPE CORPORATION
 
SECURITY AGREEMENT


The undersigned, in its capacity as a Secured Party, hereby executes and
delivers the Security Agreement to which this signature page is attached and
agrees to be bound by the Security Agreement on the date set forth on the first
page of the Security Agreement.  This counterpart signature page, together with
all counterparts of the Security Agreement and signature pages of the other
parties named therein, shall constitute one and the same instrument in
accordance with the terms of the Security Agreement.




 

--------------------------------------------------------------------------------

[Print Name of Investor]
 
 

--------------------------------------------------------------------------------

[Signature]
     
Name:
     
Title:
      Address:           Fax No.       Taxpayer ID# (if applicable):  













 
E-21

--------------------------------------------------------------------------------

 




SCHEDULE A






Principal Place of Business of Debtor:
6208 West Okanogan Avenue
Kennewick, Washington 99336


Locations Where Collateral is Located or Stored:


Same
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
E-22

--------------------------------------------------------------------------------

 


SCHEDULE B


Exceptions to Ownership




Except as set forth on the attached UCC Filings Reports, none.  With respect to
the liens identified on the attached Report, the balances owing are $650,365 for
lease 1 and $165,344 for lease 2. The total owing is $815,708. Lease 1 is for
the linear accelerator whose value is estimated at $1.3 mm.  The value of the
equipment covered by lease 2 is estimated at $700,000. The estimated total is $2
mm.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
E-23

--------------------------------------------------------------------------------

 


SCHEDULE C


Jurisdictions




Delaware


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
E-24

--------------------------------------------------------------------------------

 


SCHEDULE D


Legal Names and Organizational Identification Numbers




 
 
Advanced Medical Isotope Corporation.
Organized and existing under the laws of the State of Delaware.
Federal Taxpayer Identification Number 80-0-138937.
Delaware File Number 3156522.








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
E-25

--------------------------------------------------------------------------------

 


SCHEDULE E


Names; Mergers and Acquisitions




(ii)           The Company has used the acronym AMIC.
(iii)           None.
(iv)           None.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
E-26

--------------------------------------------------------------------------------

 


SCHEDULE F


Intellectual Property




             The Company made an acquisition of a patent license in 2007, for
the production of Actinium 225, from a related individual for common stock
valued, at the time of acquisition, at $75,000. The cost of the patent license
was capitalized as License Fees and amortized on the straight line basis over a
three life. This license fee was fully amortized as of December 31, 2010. This
patent is: Serial number U.S. 6,680,993 issued January 20,2004, Method of
Producing Actinium-225 and Daughters.


In May 2008, we entered into a research agreement with the University of Utah
related to the use of brachytherapy seeds for cancer treatments.  Pursuant to
the research agreement, we paid the University total project costs of $45,150 in
2008 and 2009 for that research.  We plan to work with the University of Utah to
develop and manufacture cancer treatments using brachytherapy seeds.


In February 2011, the Company paid $5,000 for a one year option agreement to
negotiate an exclusive license agreement with Battelle Memorial Institute
regarding its patents for the production of a radiogel technology.  This fee was
fully expensed in the twelve months ended December 31, 2011.


Effective March 2012, we entered into an exclusive license agreement with
Battelle Memorial Institute regarding the use of the patented radiogel
technology. This license agreement called for a $17,500 nonrefundable license
fee and a royalty based on a percent of gross sales for licensed products sold;
the license agreement also contains a minimum royalty amount to be paid each
year starting with 2013.


This license agreement for the radiogel technology includes the following
patents:


Title
Country
Number
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,296,831
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,869,588
Stimulus Sensitive Gel with Radioisotope and Methods of Making
Canada
2,327,325
Thermogelling Biodegradable Aqueous Polymer Solution
U.S.
6,841,617
Thermogelling Oligopeptide Polymers
U.S.
7,087,244
Thermogelling Biodegradable Aqueous Polymer Solution
Canada
2,423,488
Multiple Stimulus Reversible Hydrogels
U.S.
6,660,247
Multiple Stimulus Reversible Hydrogels
U.S.
7,033,571





The Company has made the following additional investments in patent licenses and
intellectual property during 2010:


In May 2010 the Company entered into a License Agreement with the University of
Missouri for the exclusive patent rights in the area of radioisotope production
using electron beam accelerator(s) for creating short lived radioisotopes such
as molybdenum-99 and technetium-99. This Agreement called for a $10,000
nonrefundable fee paid upon execution, a royalty agreement on sales, and an
equipment licensing fee on equipment sales. Additionally, the Agreement calls
for a milestone payment of $250,000, due and payable five years after the May
14, 2010 effective date of this agreement and a milestone payment of $250,000,
due and payable upon reaching $50,000,000 in cumulative net sales. The
University has the right to either terminate or render the license non-exclusive
in a licensed field or individual countries if the Company (i) has not
demonstrated within 3 years after the effective date of this agreement access to
$25,000,000 of available operating capital to proceed with commercialization of
licensed products in such a manner as to cause the expenditure of that capital 4
years after the effective date; (ii) has not within 3 years after the effective
date obtained the University’s approval of a new commercialization plan for
licensed products not previously introduced by the Company into commercial use;
or (iii) has not within 5 years after the effective date achieved, or does not
each year thereafter maintain, sales levels of licensed products that result in
specified royalties to the University.  The $10,000 nonrefundable fee paid upon
execution was capitalized as license fees and is amortized on the straight line
basis over a three year life.


This License Agreement includes the patent rights the University of Missouri has
in any of the following: the U.S. patent applications 10/141,171 titled “Method
and Apparatus for Generating Thermal Neutrons Using an Electron Accelerator” and
12,364,942 titled “Radioisotope Production and Treatment of Solution of Target
Material”, and PCT application PCT/US2009/32957 title “Radioisotope Production
and Treatment of Solution of Target Material”; and continuing applications
thereof including divisions, substitutions, continuations, but not including
continuations-in-part; and any patents issuing on said application including
reissues, reexaminations and extensions; and any corresponding foreign
applications or patents.


In August 2010, the Company entered into a License Agreement with Battelle
Memorial Institute for the patent rights in the area of a Brachytherapy seed
with a Fast-dissolving matrix for Optimized Delivery of Radionuclids. This
Agreement calls for a $10,000 nonrefundable fee upon execution, a royalty
agreement on sales and on funds received from any sublicenses. The $10,000
nonrefundable fee paid upon execution was capitalized as license fees and is
amortized on the straight line basis over a three year life. Additionally, the
Agreement calls for a minimum annual fee as follows:


Calendar Year
 
Minimum Royalties per Calendar Year
 
2010
 
$
-
 
2011
 
$
-
 
2012
 
$
2,500
 
2013
 
$
5,000
 
2014
 
$
7,500
 
2015
 
$
10,000
 
2016 and each calendar year thereafter
 
$
25,000
 



       The License Agreement includes the rights for the following patents:
Title
Country
Serial No.
Date Filed
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B)
U.S.
12/202,954
Sept 2, 2008
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B CIP)
U.S.
12/552,190
PCT/US09/55738
Sept 1, 2009
Sept 2, 2009





Additional Patent Applications:
 
 
Title
S/N
Filing Date
Method of Transmuting Very Long Lived Isotopes
12/508,536
07-23-2010
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99
12/543,408
08-18-2009
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99 Including Spherical Vessels CIP
from 12/543,408
12/649,915
12-30-2009
Advanced Once-Through Processing for Extracting Molybdenum-99 from Deuterium and
Low Enriched Uranium Solutions CIP From 12/649,915
12/813,417
05-10-2010





 
E-27

--------------------------------------------------------------------------------

 
 
SCHEDULE G


Account Debtors






None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
E-28

--------------------------------------------------------------------------------

 


SCHEDULE H


Pledged Securities










None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
E-29

--------------------------------------------------------------------------------

 


ANNEX A
to
SECURITY
AGREEMENT


FORM OF ADDITIONAL DEBTOR JOINDER


Security Agreement dated as of June ___, 2012 made by
Advanced Medical Isotope Corporation
and its Subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Parties identified therein (the “Security Agreement”)


Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.


The undersigned hereby agrees that upon delivery of this Additional Debtor
Joiner to the Secured Parties referred to above, the undersigned shall (a) be an
Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder (except to the
extent such representation or warranty specifically refers to an earlier date).
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY
GRANTS TO THE SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE
FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE
WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.


Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.


Attached hereto is an original Subsidiary Guaranty executed by the undersigned
and delivered herewith.


An executed copy of this Additional Debtor Joinder shall be delivered to the
Secured Parties, and the Secured Parties may rely on the matters set forth
herein on or after the date hereof. This Additional Debtor Joinder shall not be
modified, amended or terminated without the prior written consent of the Secured
Parties.




 
E-30

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the undersigned has caused this Joiner to be executed in the
name and on behalf of the undersigned.


[Name of Additional Debtor]
 
By:
 
Name:
Title:
 
Address:



  Dated:   




 
E-31

--------------------------------------------------------------------------------

 


FORM OF SUBSIDIARY GUARANTY


1.           Identification.


This Guaranty (the “Guaranty”), dated as of __________________________, is
entered into by _______________________________, a _______________________
corporation (“Guarantor”), for the benefit of the Collateral Agent identified
below and the parties identified on Schedule A hereto (each a “Lender” and
collectively, the “Lenders”).


2.           Recitals.


2.1           Guarantor is a direct or indirect subsidiary of Advanced Medical
Isotope Corporation, a Delaware corporation (“Parent”).  The Lenders have made
and/or are making loans to Parent (the “Loans”).  Guarantor will obtain
substantial benefit from the proceeds of the Loans.


2.2           The Loans are and will be evidenced by certain Secured Convertible
Promissory Notes (collectively, “Note” or the “Notes”) issued by Parent on,
about or after the date of this Guaranty pursuant to that certain Subscription
Agreements dated at or about the date hereof (“Subscription Agreements”) and
pursuant to the exercise of Additional Investment Rights issued pursuant to the
Subscription Agreement.  The Notes issued on the Closing Date are further
described on Schedule A hereto and were and or will be executed by Parent as
“Borrower” for the benefit of each Lender as the “Holder” thereof.


2.3           In consideration of the Loans made and to be made by Lenders to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtor to Lenders arising
under the Notes (collectively, the “Obligations”), Guarantor, for good and
valuable consideration, receipt of which is acknowledged, has agreed to enter
into this Guaranty.


2.4           The Lenders have appointed Alpha Capital Anstalt as Collateral
Agent pursuant to that certain Security Agreement dated at or about the date of
this Agreement (“Security Agreement”), among the Lenders and Collateral Agent.


2.5           Upper case terms employed but not defined herein shall have the
meanings ascribed to them in the Transaction Documents (as defined in the
Subscription Agreement).


3.           Guaranty.


3.1           Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally with any other guarantor of the Obligations,
the punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Parent, whether or not constituting an allowed
claim in such proceeding), fees, commissions, expense reimbursements, liquidated
damages, indemnifications or otherwise arising under the Notes, Security
Agreement, or any other Transaction Document (as defined in the Subscription
Agreement) (such obligations, to the extent not paid by Parent being the
“Guaranteed Obligations” and included in the definition of Obligations), and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by Collateral Agent and the
Lenders in enforcing any rights under the Guaranty set forth herein.  Without
limiting the generality of the foregoing, Guarantor’s liability shall extend to
all amounts that constitute part of the Guaranteed Obligations and would be owed
by Parent to Collateral Agent and the Lenders, but for the fact that they are
unenforceable or not allowable due to the existence of an insolvency, bankruptcy
or reorganization involving Parent.
 
 
 
 
E-32

--------------------------------------------------------------------------------

 


3.2           Guaranty Absolute.  Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Collateral Agent or
the Lenders with respect thereto.  The obligations of Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against Guarantor to enforce such
obligations, irrespective of whether any action is brought against Parent or any
other guarantor or whether Parent or any other guarantor is joined in any such
action or actions.  The liability of Guarantor under this Guaranty constitutes a
primary obligation, and not a contract of surety, and to the extent permitted by
law, shall be irrevocable, absolute and unconditional irrespective of, and
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:


(a)           any lack of validity of the Notes or any agreement or instrument
relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from the Notes, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Parent or otherwise;
 
 
(c)           any taking, exchange, release, subordination or non-perfection of
any Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
 
 
(d)           any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or
 


(e)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by
Collateral Agent or  the Lenders that might otherwise constitute a defense
available to, or a discharge of, Parent or any other guarantor or surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.


3.3           Waiver.  Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Collateral Agent or the
Lenders exhaust any right or take any action against any Borrower or any other
person or entity or any Collateral.  Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 3.3 is knowingly made in
contemplation of such benefits.  Guarantor hereby waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
 
3.4       Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
indefeasible cash or other payment in full of the Guaranteed Obligations , (b)
be binding upon Guarantor, its successors and assigns, and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Guaranty (including, without
limitation, all or any portion of its Notes owing to it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted such Collateral Agent or Lender herein or otherwise.
 
 
 
E-33

--------------------------------------------------------------------------------

 
3.5          Subrogation.  Guarantor will not exercise any rights that it may
now or hereafter acquire against the Collateral Agent or any Lender or other
guarantor (if any) that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Collateral Agent or any Lender
or other guarantor (if any), directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full.
 
 
3.6     Maximum Obligations. Notwithstanding any provision herein contained to
the contrary, Guarantor’s liability with respect to the Obligations shall be
limited to an amount not to exceed, as of any date of determination, the amount
that could be claimed by Lenders from Guarantor without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
 
 
4.           Miscellaneous.
 
4.1           Expenses.  Guarantor shall pay to the Lenders, on demand, the
amount of any and all reasonable expenses, including, without limitation,
reasonable attorneys’ fees, reasonable legal expenses and reasonable brokers’
fees, which the Lenders may incur in connection with exercise or enforcement of
any the rights, remedies or powers of the Lenders hereunder or with respect to
any or all of the Obligations.


4.2           Waivers, Amendment and Remedies.  No course of dealing by the
Lenders and no failure by the Lenders to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lenders.  No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Guarantor and
the Majority in Interest (as such term is defined in the Security Agreement) or
Lenders against whom such amendment, modification or waiver is sought, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.  The rights, remedies and powers of the
Lenders, not only hereunder, but also under any other Transaction Documents and
under applicable law are cumulative, and may be exercised by the Lenders from
time to time in such order as the Lenders may elect.


4.3           Notices.    All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by a reputable overnight courier service with
charges prepaid, or (d) transmitted by hand delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (i) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below if
delivered on a business day during normal business hours, or the first business
day following such delivery (if delivered other than on a business day during
normal business hours), (ii) on the first business day following the date
deposited with an overnight courier service with charges prepaid, or (iii) on
the fifth business day following the date of mailing pursuant to subpart (b)
above, or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
 
 
E-34

--------------------------------------------------------------------------------

 


To Guarantor, to:                                              Advanced Medical
Isotope Corporation
6208 W. Okanogan Avenue
Kennewick, WA 99336
Attn: James C. Katzaroff, CEO
Fax: (509) 736-4007


With a copy by fax only to
(which shall not constitute notice):                Sichenzia Ross Friedman
Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:_________________________, Esq.
Fax: (212) 930-9725


To Lenders:                                                       To the
addresses and telecopier numbers set
forth on Schedule A




To the Collateral Agent:                                  Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504




If to Guarantor, Lender or
Collateral Agent, with a copy by telecopier only to:


Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


4.4           Term; Binding Effect.  This Guaranty shall (a) remain in full
force and effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns.  All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders.  Upon the payment in full of the Guaranteed Obligations, (i)
this Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s
request and at Guarantor’s expense, execute and deliver to Guarantor such
documents as Guarantor shall reasonably request to evidence such termination,
all without any representation, warranty or recourse whatsoever.


4.5           Captions.  The captions of Paragraphs, Articles and Sections in
this Guaranty have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.
 
 
 
E-35

--------------------------------------------------------------------------------

 


4.6           Governing Law; Venue; Severability.  This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law.  Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.  This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought.  For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  Guarantor irrevocably appoints Parent its true and lawful agent for
service of process upon whom all processes of law and notices may be served and
given in the manner described above; and such service and notice shall be deemed
valid personal service and notice upon Guarantor with the same force and
validity as if served upon Guarantor.


4.7           Satisfaction of Obligations.  For all purposes of this Guaranty,
the payment in full of the Obligations shall be conclusively deemed to have
occurred when the Obligations have been paid pursuant to the terms of the Notes
and the Subscription Agreements.


4.8           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.


[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


 
E-36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.


“GUARANTOR”








By:           _____________________________________
 
 
Its: President




























































This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.




 
E-37

--------------------------------------------------------------------------------

 


SCHEDULE A TO GUARANTY





                                       







 
E-38

--------------------------------------------------------------------------------

 


ANNEX B
to
SECURITY
AGREEMENT


THE COLLATERAL AGENT


1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the “Agreement”), by their
acceptance of the benefits of the Agreement, hereby designate ALPHA CAPITAL
ANSTALT (“Collateral Agent”) as the Collateral Agent to act as specified herein
and in the Agreement. Each Secured Party shall be deemed irrevocably to
authorize the Collateral Agent to take such action on its behalf under the
provisions of the Agreement and any other Transaction Document (as such term is
defined in the Notes) and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of the
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Collateral Agent may perform any of its
duties hereunder by or through its agents or employees.


2. Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of any Debtor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Collateral Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.


3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Debtors,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Collateral Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Collateral Agent shall not be responsible to the Debtors or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.
 
 
 
E-39

--------------------------------------------------------------------------------

 


4. Certain Rights of the Collateral Agent. The Collateral Agent shall have the
right to take any action with respect to the Collateral, on behalf of all of the
Secured Parties. To the extent practical, the Collateral Agent shall request
instructions from the Secured Parties with respect to any material act or action
(including failure to act) in connection with the Agreement or any other
Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of Secured Parties holding a majority in
principal amount of Notes (based on then-outstanding principal amounts of Notes
at the time of any such determination); if such instructions are not provided
despite the Collateral Agent’s request therefor, the Collateral Agent shall be
entitled to refrain from such act or taking such action, and if such action is
taken, shall be entitled to appropriate indemnification from the Secured Parties
in respect of actions to be taken by the Collateral Agent; and the Collateral
Agent shall not incur liability to any person or entity by reason of so
refraining. Without limiting the foregoing, (a) no Secured Party shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the terms of the Agreement or any other Transaction Document, and the Debtors
shall have no right to question or challenge the authority of, or the
instructions given to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.


5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtors or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.


6. Indemnification. To the extent that the Collateral Agent is not reimbursed
and indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Collateral Agent, in proportion to their initially
purchased respective principal amounts of Notes, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Agreement or any other Transaction Document,
or in any way relating to or arising out of the Agreement or any other
Transaction Document except for those determined by a final judgment (not
subject to further appeal) of a court of competent jurisdiction to have resulted
solely from the Collateral Agent’s own gross negligence or willful misconduct.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Collateral Agent for costs
and expenses associated with taking such action.


7. Resignation by the Collateral Agent. 
 
(a) The Collateral Agent may resign from the performance of all its functions
and duties under the Agreement and the other Transaction Documents at any time
by giving 5 days’ prior written notice (as provided in the Agreement) to the
Debtors and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.
 
 
 
E-40

--------------------------------------------------------------------------------

 


(b) Upon any such notice of resignation, the Secured Parties, acting by
a Majority in Interest, shall appoint a successor Collateral Agent hereunder.


(c) If a successor Collateral Agent shall not have been so appointed within said
5-day period, the Collateral Agent shall then appoint a successor Collateral
Agent who shall serve as Collateral Agent until such time, if any, as the
Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 5-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtors and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader and
expenses associated therewith, shall be payable by the Debtors on demand.


8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Collateral Agent (i) that it shall not, and shall not
attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (ii) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Agreement.  After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of the Agreement including
this Annex B shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Collateral Agent.
 
 
 
 
E-41

--------------------------------------------------------------------------------

 


 
EXHIBIT F

 
July  ____, 2012




TO:
The Subscribers identified on Schedule A hereto:





We have acted as special counsel to Advanced Medical Isotope Corporation, a
Delaware corporation (the “Company”), in connection with the offer and sale by
the Company of secured promissory notes in the principal amount of up to
$1,250,000 (the “Notes"), Additional Investment Rights (“AIRs”), and common
stock purchase warrants (“Warrants") to the Subscribers identified on Schedule A
hereto (each a “Subscriber”), in the amounts designated thereon, for an
aggregate purchase price of up to $1,250,000 pursuant to the exemption from
registration under the Securities Act of 1933, as amended (the "Act) as set
forth in Regulation D ("Regulation D") promulgated thereunder. Capitalized terms
used herein and not otherwise defined shall have the meaning assigned to them in
the subscription agreement (the "Agreement") by and between the Company and
Subscriber entered into at or about the date hereof.  The Agreement, and the
agreements described below are sometimes hereinafter referred to collectively as
the "Documents".


In connection with the opinions expressed herein, we have made such examination
of law as we considered appropriate or advisable for purposes hereof.  As to
matters of fact material to the opinions expressed herein, we have relied, with
your permission, upon the representations and warranties as to factual matters
contained in and made by the Company and the Subscriber pursuant to the
Documents and upon certificates and statements of certain government officials
and of officers of the Company as described below.  We have also examined
originals or copies of the following corporate documents or records of the
Company


(a)           Bylaws of the Company
(b)           Certificate of Incorporation of the Company as amended
(c)           Escrow Agreement
(d)           Form of Agreement
(e)           Form of Common Stock Purchase Warrant (the "Warrants)
(f)           Form of Additional Investment Right
(g)           Form of Note
 
(h)
Minutes of the action of the Company’s Board of Directors, including unanimous
Board of Directors approval of the Documents, a copy of which is annexed hereto.

(i)           Security Agreement


 
In rendering this opinion, we have, with your permission, assumed: (a) the
authenticity of all documents submitted to us as originals; (b) the conformity
to the originals of all documents submitted to us as copies; (c) the genuineness
of all signatures; (d) the legal capacity of natural persons; (e) the truth,
accuracy and completeness of the information, factual matters, representations
and warranties contained in all of such documents; (f) the due authorization,
execution and delivery of all such documents by Subscriber, and the legal, valid
and binding effect thereof on Subscriber; and (g) that the Company and the
Subscriber will act in accordance with their respective representations and
warranties as set forth in the Documents.
 
Whenever our opinion herein with respect to the existence or absence of facts
is indicated to be based upon “our knowledge,” it is intended to signify only
that during the course of our representation of the Company, no information has
come to the attention of the attorneys presently employed by our firm who have
worked on this transaction would give actual knowledge contrary to such
statement.  Except to the extent expressly set forth herein, we have not
undertaken any independent investigation to determine the existence or absence
of such facts, and no inference as to our knowledge of the existence or absence
of such facts should be drawn from our representation of the Company.

 
F-1

--------------------------------------------------------------------------------

 





With respect to our opinion in paragraph 1 we have relied on a good standing
certificate received from the State of Delaware.


We are members of the bar of the State of New York.   We express no opinion as
to the laws of any jurisdiction other than Delaware, New York, and the federal
laws of the United States of America.  We express no opinion with respect to the
effect or application of any other laws.  Special rulings of authorities
administering any of such laws or opinions of other counsel have not been sought
or obtained by us in connection with rendering the opinions expressed herein.
 
1.           The Company is duly incorporated, validly existing and in good
standing in the State of Delaware and, to our knowledge, has qualified to do
business in each state and jurisdiction where required unless the failure to do
so would not have a material impact on their operations; and has the requisite
corporate power and authority to conduct  its businesses, and to own, lease and
operate its properties.
 
2.           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Documents.  The
Documents, and the issuance of the Notes, AIRs and Warrants and the reservation
and issuance of Common Stock issuable upon conversion of the Notes, exercise of
the Warrants and upon exercise of the AIRs have been (a) duly approved by the
Board of Directors of the Company, as required, and (b) the Securities, when
issued pursuant to the Agreement and upon delivery, shall be validly issued and
outstanding, fully paid and non assessable.
 
3.           The execution, delivery and performance of the Documents by the
Company and the consummation of the transactions contemplated thereby, will not,
with or without the giving of notice or the passage of time or both:
 
(a)           Violate the provisions of the Certificate of Incorporation or
bylaws of the Company; or
 
(b)           To our knowledge, violate any judgment, decree, order or award of
any court binding upon the Company.
 
4.           The Documents constitute the valid and legally binding obligations
of the Company and are enforceable against the Company in accordance with their
respective terms.
 
5.           The Securities have not been registered under the Securities Act of
1933, as amended (the "Act") or under the laws of any state or other
jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.
 
6.           The holders of the securities will not be subject to the provisions
of the anti-takeover statutes of Delaware.
 
7.           No approval of the transactions described in the Documents are
required from the Company’s Principal Market and shareholders.
 
8.           The Subscriber has been granted valid security interests in the
Collateral (as defined in the Security Agreement) pursuant to the Documents,
enforceable against the Company in accordance with their respective terms and
provisions, and to the extent such security interest may be perfected under the
Delaware Uniform Commercial Code by the filing of financing statements, then
upon the due and timely filing of Uniform Commercial Code financing statements
respecting the Company, with the Secretary of State of the State of Delaware,
those security interests will be perfected in such Collateral to the extent
described in those statements and the Security Agreement.
 

 
F-2

--------------------------------------------------------------------------------

 



 
Our opinions expressed above are specifically subject to the following
limitations, exceptions, qualifications and assumptions:
 
A.           The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent conveyances and
preferential transfers.
 
B.           Limitations imposed by state law, federal law or general equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions of any applicable agreement and upon the availability of
injunctive relief or other equitable remedies, regardless of whether enforcement
of any such agreement is considered in a proceeding in equity or at law.
 
C.           This opinion letter is governed by, and shall be interpreted in
accordance with, the Legal Opinion Accord (the "Accord") of the ABA Section of
Business Law (1991). As a consequence, it is subject to a number of
qualifications, exceptions, definitions, limitations on coverage and other
limitations, all as more particularly described in the Accord, including the
General Qualifications and the Equitable Principles Limitation, and this opinion
letter should be read in conjunction therewith.
 
This opinion is rendered as of the date first written above, is solely for your
benefit in connection with the Agreement and may not be relief upon or used by,
circulated, quoted, or referred to nor may any copies hereof by delivered to any
other person without our prior written consent.  We disclaim any obligation to
update this opinion letter or to advise you of facts, circumstances, events or
developments which hereafter may be brought to our attention and which may
alter, affect or modify the opinions expressed herein.
 
Very truly yours,
 


 


 
RICHARDSON & PATEL LLP
 

 
F-3

--------------------------------------------------------------------------------

 

SCHEDULE A TO LEGAL OPINION






SUBSCRIBERS AND ADDRESSES
PURCHASE
PRICE AND NOTE PRINCIPAL
WARRANTS
ADDITIONAL INVESTMENT RIGHTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504
$400,000.00
           
BRIO CAPITAL L.P.
100 Merrick Road, Suite 401W
Rockville Centre, NY 11570
Fax: (516) 706-3147
$150,000.00
           

 


 
 
 
 
 
 
F-4

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT G


LOCKUP AGREEMENT


This AGREEMENT (the "Agreement") is made as of the ____ day of June, 2012, by
______________ ("Holder"), maintaining an address at c/o Advanced Medical
Isotope Corporation, 6208 W. Okanogan Avenue, Kennewick, WA 99336, facsimile:
(509)736-4007 , in connection with his ownership of shares of Advanced Medical
Isotope Corporation, a Delaware corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the direct or indirect beneficial owner of the amount of
shares of the Common Stock and Common Stock Equivalents as set forth on the
signature page hereto and which hereafter may be acquired by Holder (“Restricted
Securities”).  “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


b.           Holder acknowledges that the Company has entered into or will enter
into at or about the date hereof agreements (each a “Subscription Agreement”)
with subscribers (“Subscribers”) to the Company’s Notes and Warrants.   Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any Restricted
Securities from the date of the Subscription Agreement until no amount is
outstanding on the Notes (“Restriction Period”), except as described below.


c.           Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Subscription Agreement.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof or during the Restriction Period, other than in connection with
(i) an offer made to all stockholders of the Company in connection with merger,
consolidation or similar transaction involving the Company, or (ii) a release of
Common Stock to Subscribers as required under a certain Pledge and Escrow
Agreement entered into by Holder and Subscribers as described in the
Subscription Agreement.  Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement.  The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock during the
Restriction Period will be subject to the provisions of this Agreement.


3.           Miscellaneous.


 
G-1

--------------------------------------------------------------------------------

 




a.           At any time, and from time to time, after the signing of this
Agreement, Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  The Holder and Company hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.  Notices hereunder shall be given in the same manner as set
forth in the Subscription Agreement.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.  Holder irrevocably appoints the Company its true
and lawful agent for service of process upon whom all processes of law and
notices may be served and given in the manner described above; and such service
and notice shall be deemed valid personal service and notice upon Holder with
the same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile or
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f.           The Holder and Company acknowledge that this Agreement is being
entered into for the benefit of the Subscribers who are parties to the
Subscription Agreement and who are hereby made third party beneficiaries of this
Agreement.  This Agreement may be enforced by the Subscribers and may not be
amended without the consent of the requisite amount of Subscribers in the manner
described in the Subscription Agreement, which consent may be withheld for any
reason.




 
G-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.


HOLDER:




_________________________________________
  (Signature of Holder)


_________________________________________
  (Print Name of Holder)




Number of Shares of Common Stock directly owned by Holder:
_____________________________________


Number of Shares of Common Stock Equivalents directly owned by Holder:
_______________________________


Consisting of
______________________________________________________________________________


_________________________________________________________________________________________




Number of Shares of Common Stock beneficially owned by Holder:
______________________________________


Presently held as follows:
_____________________________________________________________________


_________________________________________________________________________________________
 
 
Number of Shares of Common Stock Equivalents beneficially owned by Holder:
____________________________


Consisting of
______________________________________________________________________________


_________________________________________________________________________________________




COMPANY:


ADVANCED MEDICAL ISOTOPE CORPORATION




By:____________________________________




 
G-3

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF INTERCREDITOR AGREEMENT
 
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
H-1

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1




SUBSCRIBERS
PURCHASE
PRICE AND NOTE PRINCIPAL
WARRANTS
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504
$400,000.00
 
BRIO CAPITAL L.P.
100 Merrick Road, Suite 401W
Rockville Centre, NY 11570
Fax: (516) 706-3147
$150,000.00
       





































































 
S-1

--------------------------------------------------------------------------------

 


Schedule 5(d) – Stock Option / Stock Incentive Plan


(A)
The Company plans to continue the grant of 250,000 options per year per
director.

 
(B)
The Company plans to continue to award a maximum of 15% of capitalization for
employee and contractor non-statutory options per annum.

 
(C)
The Company may award advisors, consultants and contractors shares of capital
stock of the Company.  Such awards shall be counted toward the maximum of 15% of
capitalization in Section (b) above.

 


 






































































 
S-2

--------------------------------------------------------------------------------

 


Schedule 5(m) – Recent Unit Offering
None.






















































































 
S-3

--------------------------------------------------------------------------------

 


Schedule 5 (w) – Transfer Agent




American Registrar and Transfer Co.
c/o Christopher M. Day
342 East 900 South
P.O. Box 1798
Salt Lake City, Utah 84110
801-363-9065
Fax 801-363-9066
Christopher.day@americanregistrar.net


































































 
S-4

--------------------------------------------------------------------------------

 


Schedule 5(ff) – Insurance


Chubb Insurance #35954972
$900,000 building within building at 6208 Okanogan
1,800,000 BPP incl equipment & Supplies
$250,000 Business Income with Extra Expense
$25,000 –Office contents at 8131 Grandridge Blvd
$1/2 mil General Liability both locations


Chubb Umbrella #79870809
$1,000,000


Chubb Hired-Non Owned Auto Liability #73565408
$1,000,000 limit of liability


James River – Product Liability Coverage # 00051360-0
$1/$2 mil limit


National Union Fire Directors & officers # 017663106
$1,000,000 Limit


 
S-5

--------------------------------------------------------------------------------

 


SCHEDULE 8(a)
FEES




BROKER
BROKER’S COMPENSATION
CIM SECURITIES, LLC
 
 
 
 
 







DUE DILIGENCE FEE RECIPIENT
AMOUNT OF DUE DILIGENCE FEE
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 01141714773504
cash and Warrants
 





All the representations, covenants, warranties, undertakings, remedies,
liquidated damages, indemnification, and other rights including but not limited
to reservation requirements made or granted to or for the benefit of the
Subscribers are hereby also made and granted to and for the benefit of the
Broker and Due Diligence Fee recipient.
















































 
S-6

--------------------------------------------------------------------------------

 


Schedule 9(e) – Use of Proceeds


$380,205 animal studies/testing
$48,000 seed press
$45,061 patents/licenses
$35,000 legal fees
$60,000 commissions/fees
$30,000 auditor




























































































 
S-7

--------------------------------------------------------------------------------

 


Schedule 9(l) – Intellectual Property


              The Company made an acquisition of a patent license in 2007, for
the production of Actinium 225, from a related individual for common stock
valued, at the time of acquisition, at $75,000. The cost of the patent license
was capitalized as License Fees and amortized on the straight line basis over a
three life. This license fee was fully amortized as of December 31, 2010. This
patent is: Serial number U.S. 6,680,993 issued January 20,2004, Method of
Producing Actinium-225 and Daughters.


In May 2008, we entered into a research agreement with the University of Utah
related to the use of brachytherapy seeds for cancer treatments.  Pursuant to
the research agreement, we paid the University total project costs of $45,150 in
2008 and 2009 for that research.  We plan to work with the University of Utah to
develop and manufacture cancer treatments using brachytherapy seeds.


In February 2011, the Company paid $5,000 for a one year option agreement to
negotiate an exclusive
license agreement with Battelle Memorial Institute regarding its patents for the
production of a radiogel technology.  This fee was fully expensed in the twelve
months ended December 31, 2011.


Effective March 2012, we entered into an exclusive license agreement with
Battelle Memorial Institute regarding the use of the patented radiogel
technology. This license agreement called for a $17,500 nonrefundable license
fee and a royalty based on a percent of gross sales for licensed products sold;
the license agreement also contains a minimum royalty amount to be paid each
year starting with 2013.


This license agreement for the radiogel technology includes the following
patents:


Title
Country
Number
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,296,831
Stimulus Sensitive Gel with Radioisotope and Methods of Making
U.S.
6,869,588
Stimulus Sensitive Gel with Radioisotope and Methods of Making
Canada
2,327,325
Thermogelling Biodegradable Aqueous Polymer Solution
U.S.
6,841,617
Thermogelling Oligopeptide Polymers
U.S.
7,087,244
Thermogelling Biodegradable Aqueous Polymer Solution
Canada
2,423,488
Multiple Stimulus Reversible Hydrogels
U.S.
6,660,247
Multiple Stimulus Reversible Hydrogels
U.S.
7,033,571





The Company has made the following additional investments in patent licenses and
intellectual property during 2010:


In May 2010 the Company entered into a License Agreement with the University of
Missouri for the exclusive patent rights in the area of radioisotope production
using electron beam accelerator(s) for creating short lived radioisotopes such
as molybdenum-99 and technetium-99. This Agreement called for a $10,000
nonrefundable fee paid upon execution, a royalty agreement on sales, and an
equipment licensing fee on equipment sales. Additionally, the Agreement calls
for a milestone payment of $250,000, due and payable five years after the May
14, 2010 effective date of this agreement and a milestone payment of $250,000,
due and payable upon reaching $50,000,000 in cumulative net sales. The
University has the right to either terminate or render the license non-exclusive
in a licensed field or individual countries if the Company (i) has not
demonstrated within 3 years after the effective date of this agreement access to
$25,000,000 of available operating capital to proceed with commercialization of
licensed products in such a manner as to cause the expenditure of that capital 4
years after the effective date; (ii) has not within 3 years after the effective
date obtained the University’s approval of a new commercialization plan for
licensed products not previously introduced by the Company into commercial use;
or (iii) has not within 5 years after the effective date achieved, or does not
each year thereafter maintain, sales levels of licensed products that result in
specified royalties to the University.  The $10,000 nonrefundable fee paid upon
execution was capitalized as license fees and is amortized on the straight line
basis over a three year life.


 
S-8

--------------------------------------------------------------------------------

 




This License Agreement includes the patent rights the University of Missouri has
in any of the following: the U.S. patent applications 10/141,171 titled “Method
and Apparatus for Generating Thermal Neutrons Using an Electron Accelerator” and
12,364,942 titled “Radioisotope Production and Treatment of Solution of Target
Material”, and PCT application PCT/US2009/32957 title “Radioisotope Production
and Treatment of Solution of Target Material”; and continuing applications
thereof including divisions, substitutions, continuations, but not including
continuations-in-part; and any patents issuing on said application including
reissues, reexaminations and extensions; and any corresponding foreign
applications or patents.


In August 2010, the Company entered into a License Agreement with Battelle
Memorial Institute for the patent rights in the area of a Brachytherapy seed
with a Fast-dissolving matrix for Optimized Delivery of Radionuclids. This
Agreement calls for a $10,000 nonrefundable fee upon execution, a royalty
agreement on sales and on funds received from any sublicenses. The $10,000
nonrefundable fee paid upon execution was capitalized as license fees and is
amortized on the straight line basis over a three year life. Additionally, the
Agreement calls for a minimum annual fee as follows:


Calendar Year
 
Minimum Royalties per Calendar Year
 
2010
 
$
-
 
2011
 
$
-
 
2012
 
$
2,500
 
2013
 
$
5,000
 
2014
 
$
7,500
 
2015
 
$
10,000
 
2016 and each calendar year thereafter
 
$
25,000
 



       The License Agreement includes the rights for the following patents:
Title
Country
Serial No.
Date Filed
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B)
U.S.
12/202,954
Sept 2, 2008
Brachytherapy Seed with Fast-Dissolving Matrix for Optimized Delivery of
Radionuclides to Cancer Tissue (15308-B CIP)
U.S.
12/552,190
PCT/US09/55738
Sept 1, 2009
Sept 2, 2009





Additional Patent Applications:
 
 
Title
S/N
Filing Date
Method of Transmuting Very Long Lived Isotopes
12/508,536
07-23-2010
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99
12/543,408
08-18-2009
Very Large Enhancements of Thermal Neutron Flues Resulting in a Very Large
Enhancement of the Production of Molybdenum-99 Including Spherical Vessels CIP
from 12/543,408
12/649,915
12-30-2009
Advanced Once-Through Processing for Extracting Molybdenum-99 from Deuterium and
Low Enriched Uranium Solutions CIP From 12/649,915
12/813,417
05-10-2010















 
S-9

--------------------------------------------------------------------------------

 


Schedule 9(p)(iv) – Transactions
 
None.




























 
 
 
 
 

 
 
S-10

--------------------------------------------------------------------------------

 




Schedule 9(r)



[admd_9r1.jpg]

 
S-11

--------------------------------------------------------------------------------

 


[admd_9r2.jpg]

 
 
S-12

--------------------------------------------------------------------------------

 


[admd_9r3.jpg]

 
 
S-13

--------------------------------------------------------------------------------

 


[admd_9r4.jpg]
 

 
 
S-14

--------------------------------------------------------------------------------

 


[admd_9r5.jpg]
 

 
 
S-15

--------------------------------------------------------------------------------

 


 
[admd_9r6.jpg]
 

 
 
S-16

--------------------------------------------------------------------------------

 
 
 
[admd_9r7.jpg]



 
S-17

--------------------------------------------------------------------------------

 


Schedule 9(x) – Lockup Providers


James Carl Katzaroff
6208 West Okanogan Ave.
Kennewick, WA   99336
7,657,002 shares




Carlton M. Cadwell
6208 West Okanogan Ave.
Kennewick, WA  99336
44,357,605 shares




















































































 
S-18

--------------------------------------------------------------------------------

 

 Schedule 12(a) – Excepted Issuances
None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
S-19

--------------------------------------------------------------------------------